 
EXHIBIT 10.15
 

 
EXECUTION COPY

 

 
FLOW MORTGAGE LOAN PURCHASE AND SALE AGREEMENT
 
between
 
PrimeLending, a PlainsCapital Company
as Seller,
 
and
 
Redwood Residential Acquisition Corporation,
as Purchaser
 
January 30, 2011
 
Residential Mortgage Loans
 
(Servicing Released, Temporary Interim Servicing Period Only)

 


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
    

   
Page
     
SECTION 1.
Definitions
1
     
SECTION 2.
Purchase and Conveyance
16
     
SECTION 3.
Mortgage Loan Schedule
16
     
SECTION 4.
Purchase Price
17
     
SECTION 5.
Examination of Mortgage Files
17
     
SECTION 6.
Delivery of Mortgage Loan Documents
17

     
Subsection 6.01
Possession of Mortgage Files
17
     
Subsection 6.02
Books and Records
18
     
Subsection 6.03
Delivery of Mortgage Loan Documents
18
     
Subsection 6.04
RESPA Notice and Helping Families Notice
19

     
SECTION 7.
Representations, Warranties and Covenants; Remedies for Breach
19

     
Subsection 7.01
Representations and Warranties Regarding Individual Mortgage Loans
19      
Subsection 7.02
Seller Representations and Covenants
30
     
Subsection 7.03
Repurchase; Substitution
32
     
Subsection 7.04
Repurchase of Mortgage Loans With Early Payment Default
35
     
Subsection 7.05
Purchase Price Protection
36

     
SECTION 8.
Closing
36

     
Subsection 8.01
Closing Conditions
36
     
Subsection 8.02
Closing Documents
37

     
SECTION 9.
[Reserved.]
37
     
SECTION 10.
Costs
37
     
SECTION 11.
Interim Servicing; Servicing Transfer
38

     
Subsection 11.01
Temporary Servicing of Mortgage Loans
38
     
Subsection 11.02
Direction by Purchaser During Interim Servicing Period
40
     
Subsection 11.03
Collection of Mortgage Loan Payments
40
     
Subsection 11.04
Establishment of Custodial Account; Deposits in Custodial Account
40      
Subsection 11.05
Withdrawals From the Custodial Account
42
     
Subsection 11.06
Establishment of Escrow Account; Deposits in Escrow Account
43
     
Subsection 11.07
Withdrawals From Escrow Account
43

 
 
i

--------------------------------------------------------------------------------

 
 

   
Page
     
Subsection 11.08
Payment of Taxes, Insurance and Other Charges; Collections Thereunder
44      
Subsection 11.09
Transfer of Accounts
44
     
Subsection 11.10
Maintenance of Hazard Insurance
44
     
Subsection 11.11
Maintenance of Primary Mortgage Insurance Policy; Claims
45
     
Subsection 11.12
Fidelity Bond; Errors and Omissions Insurance
46
     
Subsection 11.13
Title, Management and Disposition of REO Property
46
     
Subsection 11.14
Servicing Compensation
47
     
Subsection 11.15
Distributions
47
     
Subsection 11.16
Statements to the Purchaser
48
     
Subsection 11.17
[Reserved]
49
     
Subsection 11.18
Assumption Agreements
49
     
Subsection 11.19
Satisfaction of Mortgages and Release of Mortgage Files
49
     
Subsection 11.20
Seller Shall Provide Access and Information as Reasonably Required
50
     
Subsection 11.21
Inspections
50
     
Subsection 11.22
Restoration of Mortgaged Property
51
     
Subsection 11.23
Fair Credit Reporting Act
51
     
Subsection 11.24
Transfer of Servicing to Purchaser
51
     
Subsection 11.25
Payments Received
51

     
SECTION 12.
The Seller
52

     
Subsection 12.01
Indemnification; Third Party Claims
52
     
Subsection 12.02
Merger or Consolidation of the Seller
52
     
Subsection 12.03
Limitation on Liability of the Seller and Others
52

     
SECTION 13.
Default
53

     
Subsection 13.01
Events of Default
53
     
Subsection 13.02
Waiver of Default.
54

     
SECTION 14.
Termination
55

     
Subsection 14.01
Termination
55
     
Subsection 14.02
Successors to the Seller as Interim Servicer
55
     
Subsection 14.03
Termination of Interim Servicing by Purchaser.
56

     
SECTION 15.
Notices
56

 
 
ii

--------------------------------------------------------------------------------

 
 

   
Page
     
SECTION 16.
Severability Clause
57
     
SECTION 17.
No Partnership
57
     
SECTION 18.
Counterparts
58
     
SECTION 19.
Governing Law; Choice of Forum; Waiver of Jury Trial
58
     
SECTION 20.
Intention of the Parties
59
     
SECTION 21.
Waivers
59
     
SECTION 22.
Exhibits
59
     
SECTION 23.
General Interpretive Principles
59
     
SECTION 24.
Reproduction of Documents
60
     
SECTION 25.
Amendment
60
     
SECTION 26.
Confidentiality
60
     
SECTION 27.
Entire Agreement
61
     
SECTION 28.
Further Agreements
61
     
SECTION 29.
Successors and Assigns
61
     
SECTION 30.
Non-Solicitation
61
     
SECTION 31.
Protection of Consumer Information
62
     
SECTION 32.
Cooperation of the Seller with a Reconstitution; Regulation AB Compliance
62

 
 
iii

--------------------------------------------------------------------------------

 

EXHIBITS

 
EXHIBIT 1
MORTGAGE LOAN DOCUMENTS
   
EXHIBIT 2
CONTENTS OF EACH MORTGAGE FILE
   
EXHIBIT 3
UNDERWRITING GUIDELINES
   
EXHIBIT 4
[RESERVED]
   
EXHIBIT 5
FORM OF MONTHLY REMITTANCE REPORT
   
EXHIBIT 6
FORM OF PPTL
   
EXHIBIT 7
[RESERVED]
   
EXHIBIT 8
FORM OF NOTICE OF SALE OF OWNERSHIP OF MORTGAGE LOAN
   
EXHIBIT 9
MORTGAGE LOAN SCHEDULE
   
EXHIBIT 10
TRANSFER INSTRUCTIONS
   
ADDENDUM I
REGULATION AB COMPLIANCE ADDENDUM

 
 
iv

--------------------------------------------------------------------------------

 
 
FLOW MORTGAGE LOAN PURCHASE AND SALE AGREEMENT
 
THIS FLOW MORTGAGE LOAN PURCHASE AND SALE AGREEMENT (the “Agreement”), dated
January 30, 2011 is hereby executed by and between REDWOOD Redwood Residential
Acquisition Corporation, a Delaware corporation, as purchaser (the “Purchaser”),
and PrimeLending, a PlainsCapital Company, a Texas corporation, as seller (the
“Seller”).
 
WITNESSETH:
 
WHEREAS, the Seller has agreed to sell from time to time to the Purchaser, and
the Purchaser has agreed to purchase from time to time from the Seller, certain
conventional, residential, first-lien mortgage loans (the “Mortgage Loans”) as
described herein on a servicing released basis, and which shall be delivered as
whole loans as provided herein; and
 
WHEREAS, the Mortgage Loans will be sold by the Seller and purchased by the
Purchaser as pools or groups of whole loans on a servicing released basis (each,
a “Mortgage Loan Package”) on the various Closing Dates as provided herein; and
 
WHEREAS, each of the Mortgage Loans will be secured by a mortgage, deed of trust
or other security instrument creating a first lien on a residential dwelling
located in the jurisdiction indicated on the related Mortgage Loan Schedule
which will be annexed to a PPTL (as defined herein) on the related Closing Date;
and
 
WHEREAS, the Purchaser and the Seller wish to prescribe the manner of the
conveyance and control of the Mortgage Loans;
 
NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser and the Seller agree
as follows:
 
SECTION 1.  Definitions.
 
For purposes of this Agreement, the following capitalized terms shall have the
respective meanings set forth below.
 
Adjustable Rate Mortgage Loan:  A Mortgage Loan purchased pursuant to this
Agreement which provides for the adjustment of the Mortgage Interest Rate
payable in respect thereto.
  
Adjustment Date:  As to each Adjustable Rate Mortgage Loan, the date on which
the Mortgage Interest Rate is adjusted in accordance with the terms of the
related Mortgage Note and Mortgage.

 
1

--------------------------------------------------------------------------------

 
 
Agency Transfer:  As defined in Section 32 of this Agreement.


Agreement:  This Flow Mortgage Loan Purchase and Sale Agreement including all
exhibits, schedules, amendments and supplements hereto.


ALTA:  The American Land Title Association or any successor thereto.


Anti-Money Laundering Laws: As defined in Section 7.01(h).


Appraised Value:  With respect to any Mortgaged Property, the lesser of (i) the
value (or Reconciled Market Value if more than one appraisal is received)
thereof as determined by a Qualified Appraiser at the time of origination of the
Mortgage Loan, and (ii) the purchase price paid for the related Mortgaged
Property by the Mortgagor with the proceeds of the Mortgage Loan; provided,
however, that in the case of a Refinanced Mortgage Loan, such value (or
Reconciled Market Value if more than one appraisal is received) of the Mortgaged
Property is based solely upon the value determined by an appraisal or appraisals
made for the originator of such Refinanced Mortgage Loan at the time of
origination of such Refinanced Mortgage Loan by a Qualified Appraiser.


Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association  ("AAA"),  which shall
be conducted in New York, New York or other place  mutually acceptable to the
parties to the arbitration.


Arbitrator:  A person who is not affiliated with the Seller or the
Purchaser,  who is a member of the American Arbitration Association.


Assignment of Mortgage:  An individual assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction in which the related Mortgaged Property is located to give
record notice of the sale of the Mortgage to the Purchaser.


Assumed Principal Balance:  As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Purchaser with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing payments or other recoveries of principal.


Balloon Mortgage Loan:  A Mortgage Loan that provided on the date of origination
for monthly payments up to but not including the maturity date based on an
amortization extending beyond its maturity date.


Business Day:  Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York or the State of California, or (iii) a day on
which banks in the State of

 
2

--------------------------------------------------------------------------------

 
 
New York or the State of California are authorized or obligated by law or
executive order to be closed.


Closing Date:  The date or dates, set forth in the related PPTL, on which the
Purchaser will purchase and the Seller will sell the Mortgage Loans identified
therein.


CLTA:  The California Land Title Association or any other successor thereto.


CLTV: Combined Loan-to-Value Ratio.


Code:  The Internal Revenue Code of 1986, as amended, or any successor statute
thereto.


Commission:  The United States Securities and Exchange Commission.


Condemnation Proceeds:  All awards, compensation and settlements in respect of a
taking (whether permanent or temporary) of all or part of a Mortgaged Property
by exercise of the power of condemnation or the right of eminent domain, to the
extent not required to be released to a Mortgagor in accordance with the terms
of the related Mortgage Loan Documents.


Consumer Information:  Any personally identifiable information in any form
(written electronic or otherwise) relating to a Mortgagor, including, but not
limited to: a Mortgagor’s name, address, telephone number, Mortgage Loan number,
Mortgage Loan payment history, delinquency status, insurance carrier or payment
information, tax amount or payment information; the fact that the Mortgagor has
a relationship with the Company or the originator of the related Mortgage Loan;
and any other non-public personally identifiable information.


Cooperative Corporation:  With respect to any Cooperative Loan, the cooperative
apartment corporation that holds legal title to the related Cooperative Project
and grants occupancy rights to units therein to stockholders through Cooperative
Leases or similar arrangements.


Cooperative Lease:  The lease on a Cooperative Unit evidencing the possessory
interest of the owner of the Cooperative Shares in such Cooperative Unit.


Cooperative Loan: A Mortgage Loan that is secured by a first lien on and
perfected security interest in Cooperative Shares and the related Cooperative
Lease granting exclusive rights to occupy the related Cooperative Unit in the
building owned by the related Cooperative Corporation.
 
 
3

--------------------------------------------------------------------------------

 
 
Cooperative Project: With respect to any Cooperative Loan, all real property and
improvements thereto and rights therein and thereto owned by a Cooperative
Corporation including without limitation the land, separate dwelling units and
all common elements.


Cooperative Shares: With respect to any Cooperative Loan, the shares of stock
issued by a Cooperative Corporation and allocated to a Cooperative Unit and
represented by a stock certificate.


Cooperative Unit:  With respect to a Cooperative Loan, a specific unit in a
Cooperative Project.


Credit Score: The credit score for each Mortgage Loan shall be the minimum of
all credit bureau scores obtained at origination or such other time by the
Seller.  When there is more than one applicant, the lowest of the applicants’
Credit Scores will be used.  There is only one (1) score for any loan regardless
of the number of borrowers and/or applicants.


Custodial Account:  As defined in Subsection 11.04.


Customary Servicing Procedures:  With respect to any Mortgage Loan, those
mortgage servicing practices (including collection procedures) of prudent
mortgage banking institutions which service mortgage loans of the same type as
such Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located, and which are in accordance with Fannie Mae servicing practices and
procedures for MBS pool mortgages, as defined in the Fannie Mae Guides including
future updates, or as such mortgage servicing practices may change from time to
time.


Cut-off Date:  With respect to each Mortgage Loan, the first day of the month of
the related Closing Date as set forth in the related PPTL.


Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced with a
Substitute Mortgage Loan in accordance with this Agreement.


Due Date:  The day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.


Eligible Account:  Any of (i) an account or accounts maintained with a federal
or state chartered depository institution or trust company the short-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) have the highest short-term ratings of each
Rating Agency at the time any amounts are held on deposit therein, or (ii) any
other account acceptable to each Rating Agency.  If the short-term credit rating
of the depository institution or trust company that maintains the account or
accounts falls below the

 
4

--------------------------------------------------------------------------------

 
 
highest short-term rating of any Rating Agency, the funds on deposit therewith
in connection with this transaction shall be transferred to an Eligible Account
within 30 days of such downgrade.


Eligible Investments:  Any one or more of the following obligations or
securities:


(i)           direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;


(ii)          (a) demand or time deposits, federal funds or bankers' acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in one of the two highest
rating categories by each Rating Agency or in the highest rating category with
respect to short-term obligations and (b) any other demand or time deposit or
certificate of deposit that is fully insured by the FDIC;


(iii)         repurchase obligations with a term not to exceed thirty (30) days
and with respect to (a) any security described in clause (i)  above and entered
into with a depository institution or trust company (acting as principal)
described in clause (ii)(a) above;


(iv)         securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in one of the two highest rating categories for
long-term unsecured debt or in the highest rating category with respect to
short-term obligations by each Rating Agency at the time of such investment or
contractual commitment providing for such investment; provided, however, that
securities issued by any particular corporation will not be Eligible Investments
to the extent that investments therein will cause the then outstanding principal
amount of securities issued by such corporation and held as Eligible Investments
to exceed 10% of the aggregate outstanding principal balances of all of the
Mortgage Loans and Eligible Investments;


(v)          commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) which are rated
in the highest rating category by each Rating Agency at the time of such
investment;


(vi)         any other demand, money market or time deposit, obligation,
security or investment as may be acceptable to each Rating Agency as evidenced
in writing by each Rating Agency; and

 
5

--------------------------------------------------------------------------------

 
 
(vii)        any money market funds the collateral of which consists of
obligations fully guaranteed by the United States of America or any agency or
instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America (which may
include repurchase obligations secured by collateral described in clause (i))
and other securities and which money market funds are rated in one of the two
highest rating categories by each Rating Agency for long-term unsecured debt or
in the highest rating category by each Rating Agency with respect to short-term
obligations.


provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
investment or security is purchased at a price greater than par.


Escrow Account:  As defined in Subsection 11.06.


Escrow Payments:  The amounts constituting ground rents, taxes, assessments,
Primary Mortgage Insurance Policy premiums, fire and hazard insurance premiums,
flood insurance premiums, condominium charges and other payments as may be
required to be escrowed by the Mortgagor with the Mortgagee pursuant to the
terms of any Mortgage Note or Mortgage.


Event of Default:  Any one of the conditions or circumstances enumerated in
Subsection 13.01.


Fannie Mae:  The entity formerly known as the Federal National Mortgage
Association or any successor thereto.


Fannie Mae Guides:  The Fannie Mae Sellers’ Guide and the Fannie Mae Servicers’
Guide and all amendments or additions thereto in effect on and after the related
Closing Date.


FDIC:  The Federal Deposit Insurance Corporation or any successor thereto.


FDPA: The Flood Disaster Protection Act of 1973, as amended.


FHFA:  The Federal Housing Finance Agency or any successors thereto.


Fidelity Bond:  The fidelity bond required to be obtained by the Servicer
pursuant to Subsection 11.12.

 
6

--------------------------------------------------------------------------------

 
 
FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended and in effect from time to time.


First Remittance Date:  With respect to each Mortgage Loan Package, the 18th day
(or if such 18th day is not a Business Day, the first Business Day immediately
preceding such 18th day) of the calendar month immediately following the Closing
Date; provided, however, if the Servicing Transfer Date is not one (1) or more
Business Days prior to the first day of such calendar month, such date will be
the 18th day (or if such 18th day is not a Business Day, the first Business Day
immediately preceding such 18th day) of the next succeeding calendar month.


Freddie Mac:  The entity formerly known as the Federal Home Loan Mortgage
Corporation or any successor thereto.


Freddie Mac Guide:  The Freddie Mac Single Family Seller/Servicer Guide and all
amendments or additions thereto in effect on and after the related Closing Date.


Full Prepayment:  Any payment of the entire principal balance of a Mortgage Loan
which is received in advance of its scheduled Due Date and is not accompanied by
an amount of interest representing scheduled interest due on any date or dates
in any month or months subsequent to the month of prepayment.


GAAP:  Generally accepted accounting principles consistently applied.


Gross Margin:  With respect to any Adjustable Rate Mortgage Loan, the fixed
percentage amount set forth in the related Mortgage Note and the Mortgage Loan
Schedule that is added to the Index on each Adjustment Date in accordance with
the terms of the related Mortgage Note to determine the new Mortgage Interest
Rate for such Mortgage Loan.


Helping Families Act: As defined in Subsection 6.04.


Home Valuation Code of Conduct: The Home Valuation Code of Conduct effective as
of May 1, 2009, as amended and in effect from time to time.


HUD:  The United States Department of Housing and Urban Development or any
successor thereto.


Index:  With respect to any Adjustable Rate Mortgage Loan, the index identified
on the Mortgage Loan Schedule and set forth in the related Mortgage Note for the
purpose of calculating the Mortgage Interest Rate thereon.


Initial Rate Cap:  With respect to each Adjustable Rate Mortgage Loan and the
initial Adjustment Date therefor, a number of percentage points per annum that
is set forth in the Mortgage Loan Schedule and in the related Mortgage Note,
which is the maximum amount by

 
7

--------------------------------------------------------------------------------

 
 
which the Mortgage Interest Rate for such Adjustable Rate Mortgage Loan may
increase or decrease from the Mortgage Interest Rate in effect immediately prior
to such Adjustment Date.


Insurance Proceeds:  With respect to each Mortgage Loan, proceeds of insurance
policies insuring the Mortgage Loan or the related Mortgaged Property.


Interim Servicing Officer: Any officer of the Seller involved in, or responsible
for, the interim administration and servicing of the Mortgage Loans whose name
appears on a list of officers furnished to the Purchaser by the Seller, as such
list may be amended from time to time.


Interim Servicing Period: The period from the Closing Date to the related
Servicing Transfer Date.


IO Adjustable Rate Mortgage Loan:  An Adjustable Rate Mortgage Loan with respect
to which accrued interest only is payable by a Mortgagor on each Due Date until
the IO Conversion Date.


IO Conversion Date:  With respect to an IO Adjustable Rate Mortgage Loan, the
date that references the end of the “interest only period” applicable thereto.


Lifetime Rate Cap:  As to each Adjustable Rate Mortgage Loan, the maximum
Mortgage Interest Rate which shall be as permitted in accordance with the
provisions of the related Mortgage Note.


Liquidation Proceeds:  The proceeds received in connection with the liquidation
of a defaulted Mortgage Loan through trustee’s sale, foreclosure sale or
otherwise, other than amounts received following the acquisition of REO
Property, Insurance Proceeds and Condemnation Proceeds.


Loan-to-Value Ratio:  With respect to any Mortgage Loan as of any date of
determination, the ratio, expressed as a percentage, on such date of the
outstanding principal balance of the Mortgage Loan, to the Appraised Value of
the related Mortgaged Property.


LPMI: Lender paid mortgage insurance.


LTV:  Loan-to-Value Ratio.
 
Master Servicer:  With respect to any Securitization Transaction, the “master
servicer,” if any, identified in the related transaction documents.

 
8

--------------------------------------------------------------------------------

 
 
MERS:  Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.
 
MERS Mortgage Loan:  Any Mortgage Loan registered with MERS on the MERS System.
 
MERS System:  The system of recording transfers of mortgages electronically
maintained by MERS.
 
MIN:  The Mortgage Identification Number for any MERS Mortgage Loan.
 
Minimum Interest Rate:  With respect to each Adjustable Rate Mortgage Loan, a
rate that is set forth on the Mortgage Loan Schedule and in the related Mortgage
Note and is the minimum interest rate to which the Mortgage Interest Rate on
such Mortgage Loan may be decreased.


Monthly Payment:  The scheduled monthly payment on a Mortgage Loan due on any
Due Date allocable to principal and/or interest on such Mortgage Loan pursuant
to the terms of the related Mortgage Note.


Mortgage:  The mortgage, deed of trust or other instrument securing a Mortgage
Note which creates a first lien on an unsubordinated estate in fee simple in
real property securing the Mortgage Note; except that with respect to real
property located in jurisdictions in which the use of leasehold estates for
residential properties is a widely-accepted practice, the mortgage, deed of
trust or other instrument securing the Mortgage Note may secure and create a
first lien upon a leasehold estate of the Mortgagor.


Mortgage File:  With respect to each Mortgage Loan, all documents involved in
the origination, underwriting (including documented compensating factors
pertaining to exceptions) and servicing of the Mortgage Loan, including but not
limited to the documents specified in Exhibit 2, and any additional documents
required to be added to the Mortgage File pursuant to this Agreement.


Mortgage Interest Rate:  With respect to each Mortgage Loan, the annual rate at
which interest accrues on such Mortgage Loan from time to time in accordance
with the provisions of the related Mortgage Note, including, but not limited to,
the limitations on such interest rate imposed by the Initial Rate Cap, the
Periodic Rate Cap, the Minimum Interest Rate and the Lifetime Rate Cap, if any.


Mortgage Loan:  An individual Mortgage Loan which is the subject of this
Agreement, each Mortgage Loan originally sold and subject to this Agreement
being identified on the related Mortgage Loan Schedule, which Mortgage Loan
includes without limitation the Mortgage File, the Servicing File, the Monthly
Payments, Principal Prepayments, Liquidation Proceeds, Condemnation Proceeds,
Insurance Proceeds, REO Disposition Proceeds, any escrow accounts related to the
Mortgage Loan, the Servicing Rights and all other rights, benefits, proceeds and

 
9

--------------------------------------------------------------------------------

 
 
obligations arising from or in connection with such Mortgage Loan, excluding
replaced or repurchased mortgage loans.


Mortgage Loan Documents:  With respect to any Mortgage Loan, the documents
listed in Exhibit 1 hereto.


Mortgage Loan Package:  The pool or group of whole loans purchased on a Closing
Date, as described in the Mortgage Loan Schedule annexed to the related PPTL.
 
Mortgage Loan Remittance Rate:  With respect to any Mortgage Loan, the annual
rate of interest payable to the Purchaser, which shall be equal to the related
Mortgage Interest Rate minus the related Servicing Fee Rate.
 
Mortgage Loan Schedule:  The schedule of Mortgage Loans prepared for each
Closing Date, such schedule setting forth the information with respect to each
Mortgage Loan included on Exhibit 9 hereto.


Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor
secured by a Mortgage or, in the case of a Cooperative Loan, secured by the
Cooperative Shares and the Cooperative Lease.


Mortgaged Property:  The Mortgagor’s real property securing repayment of a
related Mortgage Note, consisting of a fee simple interest in a single parcel of
real property improved by a Residential Dwelling.


Mortgagee:  The mortgagee or beneficiary named in the Mortgage and the
successors and assigns of such mortgagee or beneficiary.


Mortgagor:  The obligor on a Mortgage Note, who is an owner of the Mortgaged
Property and the grantor or mortgagor named in the Mortgage and such grantor’s
or mortgagor’s successors in title to the Mortgaged Property.


NAIC:  The National Association of Insurance Commissioners or any successor
organization.


Officer’s Certificate:  A certificate signed by the Chairman of the Board, the
Vice Chairman of the Board, a President or a Vice President of the Person on
behalf of whom such certificate is being delivered.


Opinion of Counsel:  A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed.


OTS:  The Office of Thrift Supervision or any successor thereto.

 
10

--------------------------------------------------------------------------------

 
 
Partial Prepayment:  Any payment of principal on a Mortgage Loan, other than a
Full Prepayment, which is received in advance of its scheduled Due Date and is
not accompanied by an amount of interest representing scheduled interest due on
any date or dates in any month or months subsequent to the month of prepayment.
 
Periodic Rate Cap:  As to each Adjustable Rate Mortgage Loan, the maximum
increase or decrease in the Mortgage Interest Rate, on any Adjustment Date as
provided in the related Mortgage Note, if applicable.


Person:  An individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.


Prepayment Interest Shortfall:  As to any Remittance Date and any Mortgage Loan,
(a) if such Mortgage Loan was the subject of a Full Prepayment during the
related Principal Prepayment Period, the excess of one month’s interest
(adjusted to the Mortgage Loan Remittance Rate) on the Assumed Principal Balance
of such Mortgage Loan outstanding immediately prior to such prepayment, over the
amount of interest (adjusted to the Mortgage Loan Remittance Rate) actually paid
by the Mortgagor in respect of such Principal Prepayment Period, and (b) if such
Mortgage Loan was the subject of a Partial Prepayment during the related
Principal Prepayment Period, an amount equal to the excess of one month’s
interest at the Mortgage Loan Remittance Rate on the amount of such Partial
Prepayment, over the amount of interest actually paid by the Mortgagor in
respect of such Partial Prepayment during such Principal Prepayment Period.


Prepayment Penalty:  With respect to each Mortgage Loan, the penalty if the
Mortgagor prepays such Mortgage Loan as provided in the related Mortgage Note or
Mortgage.


Primary Mortgage Insurance Policy:  A policy of primary mortgage guaranty
insurance.


Principal Prepayment:  Any full or partial payment or other recovery of
principal on a Mortgage Loan which is received in advance of its scheduled Due
Date, including any Prepayment Penalty or premium thereon and which is not
accompanied by an amount of interest representing scheduled interest due on any
date or dates in any month or months subsequent to the month of prepayment.


Principal Prepayment Period:  As to any Remittance Date, the calendar month
preceding the calendar month in which such Remittance Date occurs.


Purchase Price:  The price paid on the related Closing Date by the Purchaser to
the Seller pursuant to this Agreement in exchange for the Mortgage Loans
included in the related Mortgage Loan Package, as calculated pursuant to Section
4 and the related PPTL.
 
 
11

--------------------------------------------------------------------------------

 
 
Purchase Price Percentage:  For each Mortgage Loan included in a Mortgage Loan
Package, the percentage of par set forth in the related PPTL that is used to
calculate the Purchase Price of the Mortgage Loans included in such Mortgage
Loan Package.


PPTL:  With respect to each Mortgage Loan and Mortgage Loan Package, the
Purchase Price and Terms Letter, substantially in the form of Exhibit 6 attached
hereto, confirming the sale by Seller and the purchase by the Purchaser of the
Mortgage Loan Package on the related Closing Date.


Purchaser:  The Person listed as such in the initial paragraph of this
Agreement, together with its successors and assigns as permitted under the terms
of this Agreement.


Qualified Appraiser:  With respect to each Mortgage Loan, an appraiser, duly
appointed by the originator, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and such appraiser and the appraisal made by such appraiser both satisfy
the requirements of Fannie Mae or Freddie Mac (including but not limited to the
Home Valuation Code of Conduct) and Title XI of FIRREA and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated.


Qualified Insurer:  An insurance company duly qualified as such under the laws
of the states in which the Mortgaged Properties are located, duly authorized and
licensed in such states to transact the applicable insurance business and to
write the insurance provided by the insurance policy issued by it, approved as
an insurer by Fannie Mae and Freddie Mac.


Rating Agencies: Standard & Poor’s Ratings Services, a division of The McGraw-
Hill Companies, Inc., Moody’s Investors Service, Inc., Fitch, Inc. or, in the
event that some or all ownership of the Mortgage Loans is evidenced by
mortgage-backed securities, the nationally recognized rating agencies issuing
ratings with respect to such securities, if any.


Reconstitution Agreement:  The agreement or agreements entered into by the
Seller and the Purchaser and certain third parties on the Reconstitution Date or
Reconstitution Dates with respect to any or all of the Mortgage Loans conveyed
hereunder, in connection with a Whole Loan Transfer or a Securitization
Transaction as provided in Subsection 32.01.


Reconciled Market Value: The estimated market value of the Mortgaged Property or
REO Property that is reasonably determined by the Seller based on different
results obtained from different permitted valuation methods or at different time
periods, all in accordance with Customary Servicing Procedures.


Reconstitution Date:  The date or dates on which any or all of the Mortgage
Loans are reconstituted as part of a Whole Loan Transfer or Securitization
Transaction pursuant to Section 32 hereof.

 
12

--------------------------------------------------------------------------------

 
 
Record Date:  The close of business of the last Business Day of the month
preceding the month of the related Remittance Date or, in the case of a
Remittance Date that is the Servicing Transfer Date, the Business Day prior to
the Servicing Transfer Date.


Refinanced Mortgage Loan:  A Mortgage Loan which was made to a Mortgagor who
owned the Mortgaged Property prior to the origination of such Mortgage Loan and
the proceeds of which were used in whole or part to satisfy an existing
mortgage.


Regulation AB:  Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R.  §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.


Regulation AB Compliance Addendum:  Addendum I attached hereto and incorporated
herein by reference thereto.


REMIC:  A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.


Remittance Date:  (a) The 18th day (or if such 18th day is not a Business Day,
the first Business Day immediately preceding such 18th day) of any month,
beginning with the First Remittance Date with respect to each Mortgage Loan
Package, and (b) the Servicing Transfer Date.


REO Disposition:  The final sale by the Seller or the Purchaser of an REO
Property.


REO Disposition Proceeds:  All amounts received with respect to an REO
Disposition pursuant to Subsection 11.13.


REO Property:  A Mortgaged Property acquired by or on behalf of the Purchaser
through foreclosure or deed in lieu of foreclosure as described in Subsection
11.13.


Repurchase Price:  With respect to any Mortgage Loan, a price equal to (i) the
product of the Purchase Price Percentage and the Stated Principal Balance of the
Mortgage Loan, plus, (ii) interest on such outstanding principal balance at the
related Mortgage Loan Interest Rate from the last date through which interest
was last paid and distributed to the Purchaser to the last day of the month in
which such repurchase occurs, plus, (iii) reasonable and customary third party
expenses incurred in connection with the transfer of the Mortgage Loan being
repurchased.

 
13

--------------------------------------------------------------------------------

 
 
Residential Dwelling:  Any one of the following: (i) a detached one-family
dwelling, (ii) a detached two- to four-family dwelling, (iii) a one-family
dwelling unit in a condominium project or (iv) a one-family dwelling in a
planned unit development, none of which is a cooperative, mobile or manufactured
home.


Securities Act:  The Securities Act of 1933, as amended.


Securitization Transaction:  Any transaction involving either (1) a sale or
other transfer of some or all of the Mortgage Loans directly or indirectly by
the Purchaser to an issuing entity in connection with an issuance of publicly
offered or privately placed, rated or unrated mortgage-backed securities or (2)
an issuance of publicly offered or privately placed, rated or unrated
securities, the payments on which are determined primarily by reference to one
or more portfolios of residential mortgage loans consisting, in whole or in
part, of some or all of the Mortgage Loans.


Seller: PrimeLending, a PlainsCapital Company, or its successor in interest or
any successor to the Seller under this Agreement appointed as herein provided.


Servicer:  The servicer set forth in the related PPTL.


Servicing Advances:  All customary, reasonable and necessary out-of-pocket costs
and expenses incurred in the performance by the Servicer of its servicing
obligations, including, but not limited to, the cost of (a) the preservation,
restoration and protection of the Mortgaged Property, (b) any enforcement or
judicial proceedings, including foreclosures, (c) the management and liquidation
of the Mortgaged Property if the Mortgaged Property is acquired in satisfaction
of the Mortgage, and (d) payments made by the Servicer with respect to a
Mortgaged Property pursuant to Subsection 11.08.


Servicing Fee:  With respect to each Mortgage Loan, the fee the Purchaser shall
pay to the Seller to interim service the Mortgage Loans, which shall, for each
month, be equal to one-twelfth of the product of the applicable Servicing Fee
Rate and the Stated Principal Balance of such Mortgage Loan (pro-rated with
respect to partial months).  Such fee shall be payable monthly, computed on the
basis of the same principal amount and period respecting which any related
interest payment on a Mortgage Loan is computed.  The obligation of the
Purchaser to pay the Servicing Fee is limited to, and payable solely from, the
interest portion (including recoveries with respect to interest from Liquidation
Proceeds and other proceeds, to the extent permitted by Subsection 11.05) of
related Monthly Payments collected by the Seller, or as otherwise provided under
Subsection 11.05.
 
Servicing Fee Rate:  With respect to each Mortgage Loan, the per annum rate set
forth on the related Mortgage Loan Schedule or if not specified thereon, in the
related PPTL.

 
14

--------------------------------------------------------------------------------

 
 
Servicing File:  With respect to each Mortgage Loan, the documents pertaining
thereto specified in Exhibit 2 and copies of all documents for such Mortgage
Loan specified in Exhibit 1.


Servicing Rights: With respect to each Mortgage Loan, any and all of the
following: (a) all rights to service the Mortgage Loan; (b) all rights to
receive the Servicing Fees, additional servicing compensation (including,
without limitation, any late fees, assumption fees, penalties or similar
payments with respect to the Mortgage Loan, and income on escrow accounts or
other receipts on or with respect to the Mortgage Loan), reimbursements or
indemnification for servicing the Mortgage Loan, and any payments received in
respect of the foregoing and proceeds thereof; (c) the right to collect, hold
and disburse escrow payments or other similar payments with respect to the
Mortgage Loans and any amounts actually collected with respect thereto and to
receive interest income on such amounts to the extent permitted by applicable
law; (d) all accounts and other rights to payment related to any of the property
described in this paragraph; (e) possession and use of any and all Mortgage Loan
Documents and Mortgage Files pertaining to the Mortgage Loans or pertaining to
the past, present or prospective servicing of the Mortgage Loans; (f) all rights
and benefits relating to the direct solicitation of the related Mortgagors for
refinance or modification of the Mortgage Loans and attendant right, title and
interest in and to the list of such Mortgagors and data relating to their
respective Mortgage Loans; (g) all rights, powers and privileges incident to any
of the foregoing; and (h) all agreements or documents creating, defining or
evidencing any of the foregoing rights to the extent they relate to such rights.


Servicing Transfer Date:  The date or dates, set forth in the related PPTL and
the Servicer will begin servicing the Mortgage Loans for the benefit of the
Purchaser.


Servicing Transfer Instructions:  The servicing transfer instructions in the
form of Exhibit 10 hereto.


Stated Principal Balance:  As to each Mortgage Loan as to any date of
determination, (i) the principal balance of the Mortgage Loan as of the first
day of the month for which such calculation is being made after giving effect to
the principal portion of any Monthly Payments due on or before such date,
whether or not received, as well as any Principal Prepayments received before
such date, minus, without duplication, (ii) all amounts previously distributed
to the Purchaser with respect to the Mortgage Loan representing payments or
recoveries of principal, or advances in lieu thereof.


Substitute Mortgage Loan:  A mortgage loan substituted by the Seller for a
Deleted Mortgage Loan which must, on the date of such substitution, be approved
by the Purchaser and meet the conditions described in Section 7.03(b) of this
Agreement.


Underwriting Guidelines:  As to each Mortgage Loan Package, the written
underwriting guidelines in effect as of the origination date of such Mortgage
Loans, attached hereto as Exhibit 3, as may be updated and incorporated into
Exhibit 3 from time to time by attaching such updates to the PPTL.

 
15

--------------------------------------------------------------------------------

 
 
USA Patriot Act: Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended.


USPAP: The Uniform Standards of Professional Appraisal Practice, as amended and
in effect from time to time.


Whole Loan Transfer:  Any sale or transfer by the Purchaser of some or all of
the Mortgage Loans (including an Agency Transfer), other than a Securitization
Transaction.
 
SECTION 2.  Purchase and Conveyance.
  
The Seller, in exchange for the payment of the applicable Purchase Price by the
Purchaser on the related Closing Date, receipt of which is hereby acknowledged,
hereby sells, transfers, assigns, sets over and conveys to the Purchaser,
without recourse, but subject to the terms of this Agreement, all of its rights,
title and interest in and to the Mortgage Loans in a Mortgage Loan Package
having a Stated Principal Balance in an amount as set forth in the related PPTL,
or in such other amount as agreed by the Purchaser and the Seller as evidenced
by the actual aggregate principal balance of the Mortgage Loan Package accepted
by the Purchaser on the related Closing Date, together with the related Mortgage
Files and all rights and obligations arising under the documents contained
therein, other than the servicing rights to such Mortgage Loans.


With respect to each Mortgage Loan, the Purchaser shall own and be entitled to
(1) the principal portion of all Monthly Payments due after the related Cut-off
Date, (2) all other recoveries of principal collected after the related Cut-off
Date (provided, however, that the principal portion of all Monthly Payments due
on or before the related Cut-off Date and collected by the Seller or any
successor servicer after the related Cut-off Date shall belong to the Seller),
and (3) all payments of interest on the Mortgage Loans (minus that portion of
any such payment which is allocable to the period prior to the related Cut-off
Date).  The Stated Principal Balance of each Mortgage Loan as of the related
Cut-off Date is determined after application of payments of principal due on or
before the related Cut-off Date whether or not collected, together with any
unscheduled Principal Prepayments collected prior to the related Cut-off Date;
provided, however, that Monthly Payments for a Due Date beyond the Cut-off Date
shall not be applied to reduce the principal balance.  Such Monthly Payments
shall be the property of the Purchaser.  If the Servicing Transfer Date has not
yet occurred, the Seller shall remit any such Monthly Payments to the Purchaser
on the Remittance Date following collection thereof.  If the Servicing Transfer
Date has occurred, the Seller shall remit any such Monthly Payments to the
Purchaser in accordance with the Servicing Transfer Instructions.
 
SECTION 3.  Mortgage Loan Schedule.
  
The Seller shall deliver the Mortgage Loan Schedule (which will be annexed to
the related PPTL) to the Purchaser at least two (2) Business Days prior to the
related Closing Date.

 
16

--------------------------------------------------------------------------------

 
 
SECTION 4.  Purchase Price.
 
The Purchase Price for the Mortgage Loans being acquired on a Closing Date shall
be equal to the sum of (a) the product of (i) the Purchase Price Percentage
stated in the related PPTL (subject to adjustment as provided therein) and (ii)
the Stated Principal Balance of the Mortgage Loans listed on the related
Mortgage Loan Schedule, plus (b) an amount equal to accrued interest on the
aggregate Stated Principal Balance of the Mortgage Loans at the weighted average
Mortgage Interest Rate of such Mortgage Loans from the related Cut-off Date
through the day prior to the related Closing Date, both inclusive (assuming
30/360) (the “Purchase Price”). If so provided in the related PPTL, portions of
the Mortgage Loans shall be priced separately.
 
The Purchase Price as set forth in the preceding paragraph for the Mortgage
Loans shall be paid on the related Closing Date by wire transfer of immediately
available funds.
 
SECTION 5.  Examination of Mortgage Files.
  
The Seller shall, at the direction of the Purchaser, deliver to the Purchaser or
its designee in escrow, for examination and retention, with respect to each
Mortgage Loan to be purchased on the related Closing Date, the related Mortgage
File in hard copy or  in digital format on compact disks or DVD.  Such
examination may be made by the Purchaser or its designee at any reasonable time
before or after the related Closing Date.  The Purchaser may, at its option and
without notice to the Seller, purchase all or part of the Mortgage Loan package
without conducting any partial or complete examination. The fact that the
Purchaser has conducted or has determined not to conduct any partial or complete
examination of the Mortgage Files shall not affect the Purchaser’s (or any of
its successors’) rights to demand repurchase or other relief or remedy provided
for in this Agreement.
 
SECTION 6.  Delivery of Mortgage Loan Documents.
 
Subsection 6.01  Possession of Mortgage Files.
  
Originals or copies of all documents, including but not limited to the documents
listed on Exhibit 2 and comprising the Mortgage File, other than the Mortgage
Loan Documents, shall be delivered to the Purchaser or its designee on or prior
to the related Closing Date.  During the Interim Servicing Period, originals of
the contents of each Mortgage File not delivered to the Purchaser or the
custodian appointed by the Purchaser are and shall be held in trust by the
Seller for the benefit of the Purchaser as the owner thereof and shall be
available for review by the Purchaser upon request.  The Seller’s possession of
any portion of each such Mortgage File is at the will of the Purchaser, and such
retention and possession by the Seller shall be in a custodial capacity
only.  The ownership of each Mortgage Note, Mortgage and the contents of each
Mortgage File is vested in the Purchaser and the ownership of all records and
documents with respect to the related Mortgage Loan prepared by or which come
into the possession of the Seller shall immediately vest in the Purchaser and
shall be retained and maintained, in trust, by the Seller at the will of the
Purchaser in such custodial capacity only.  The copies of the Mortgage File
retained by the Seller with respect to each Mortgage Loan pursuant to this
Agreement shall be appropriately identified in the Seller’s computer system to
reflect clearly the ownership of

 
17

--------------------------------------------------------------------------------

 
 
such related Mortgage Loan by the Purchaser.  The Seller shall release from its
custody the contents of any Mortgage File retained by it only in accordance with
this Agreement and the Servicing Transfer Instructions, except when such release
is required in connection with a repurchase of any such Mortgage Loan pursuant
to Subsection 7.03 of this Agreement or if required under applicable law or
court order.
 
Subsection 6.02  Books and Records.
  
The sale of each Mortgage Loan will be reflected on the Seller’s balance sheet
and other financial statements as a sale of assets by the Seller.  The Seller
shall maintain a complete set of books and records for the Mortgage Loans sold
by it which shall be appropriately identified in the Seller’s computer system to
clearly reflect the ownership of the Mortgage Loans by the Purchaser.


In addition to the foregoing, the Seller shall provide to any supervisory agents
or examiners that regulate the Purchaser, including but not limited to, the OTS,
the FDIC and other similar entities, access, during normal business hours, upon
reasonable advance notice to the Seller and without charge to the Seller or such
supervisory agents or examiners, to any documentation regarding the Mortgage
Loans that may be required by any applicable regulator.
 
Subsection 6.03  Delivery of Mortgage Loan Documents.
  
The Seller shall deliver and release to the Purchaser or the custodian appointed
by the Purchaser the Mortgage Loan Documents no later than four (4) Business
Days prior to the related Closing Date or, upon the request of the Purchaser,
earlier, if necessary or desirable to facilitate a review. If the Seller cannot
deliver the original recorded Mortgage Loan Documents on the related Closing
Date, the Seller shall, promptly upon receipt thereof and in any case not later
than 120 days from the Closing Date, deliver such original recorded documents to
the Purchaser or the appointed custodian (unless the Seller is delayed in making
such delivery by reason of the fact that such documents shall not have been
returned by the appropriate recording office).  If delivery is not completed
within 120 days of the related Closing Date solely because such documents shall
not have been returned by the appropriate recording office, the Seller shall
deliver such document to Purchaser, or the appointed custodian, within such time
period as specified in a Seller’s Officer’s Certificate.  In the event that
documents have not been received by the date specified in the Seller’s Officer’s
Certificate, a subsequent Seller’s Officer’s Certificate shall be delivered by
such date specified in the prior Seller’s Officer’s Certificate, stating a
revised date for receipt of documentation.  The procedure shall be repeated
until the documents have been received and delivered. The Seller shall use its
best efforts to effect delivery of all delayed recorded documents within 180
days of the related Closing Date.  If delivery of all Mortgage Loan Documents
with respect to any Mortgage Loan is not completed within 360 days of the
related Closing Date then, at Purchaser’s option, the Seller shall repurchase
such Mortgage Loan in such manner set forth in Section 7.03.
 
 
18

--------------------------------------------------------------------------------

 
 
Any review by the Purchaser or its designee of the Mortgage Files shall in no
way alter or reduce the Seller’s obligations hereunder.


If the Purchaser or its designee discovers any defect with respect to any
document constituting part of a Mortgage File, the Purchaser shall, or shall
cause its designee to, give written specification of such defect to the Seller
and the Seller shall cure or repurchase such Mortgage Loan in accordance with
Section 7.03.


The Seller shall forward to the Purchaser, or its designee, original documents
evidencing an assumption, modification, consolidation or extension of any
Mortgage Loan entered into within one week of their execution and shall also
provide the original of any document submitted for recordation or a copy of such
document certified by the appropriate public recording office to be a true and
complete copy of the original within five (5) days of its return from the
appropriate public recording office.
 
Subsection 6.04  RESPA Notice and Helping Families Notice
 
(a)           Prior to each Servicing Transfer Date, the Seller shall furnish to
the applicable Mortgagors notices required under the Real Estate Settlement
Procedure Act (“RESPA”) within the time frames required by RESPA.
 
(b)           Within thirty (30) days following the Closing Date in respect of a
Mortgage Loan, the Seller shall furnish to the Mortgagor of such Mortgage Loan
the notice required by Section 404 of the Helping Families Save Their Homes Act
of 2009 (the “Helping Families Act”) in accordance with the provisions of the
Helping Families Act.
 
SECTION 7.  Representations, Warranties and Covenants; Remedies for Breach.
 
Subsection 7.01  Representations and Warranties Regarding Individual Mortgage
Loans.
  
The Seller hereby represents and warrants to the Purchaser that, as to each
Mortgage Loan, as of the related Closing Date or such other date specified
herein:
 
(a)           Property Valuation:  Each Mortgage File contains a written
appraisal prepared by an appraiser licensed or certified by the applicable
governmental body in which the mortgaged property is located and in accordance
with the requirements of Title XI of FIRREA.  The appraisal was written, in form
and substance, to (i) customary Fannie Mae or Freddie Mac standards for mortgage
loans of the same type as such Mortgage Loans and (ii) USPAP standards, and
satisfies applicable legal and regulatory requirements. The appraisal was made
and signed prior to the final approval of the Mortgage Loan application.  The
person performing any property valuation (including an appraiser) received no
benefit from, and such person's compensation or flow of business from the
originator was not affected by, the approval or disapproval of the Mortgage
Loan.  The selection of the person performing the property valuation was made
independently of the broker (where applicable) and the originator's loan

 
19

--------------------------------------------------------------------------------

 
 
sales and loan production personnel. The selection of the appraiser met the
criteria of Fannie Mae and Freddie Mac for selecting an independent appraiser.
 
(b)           Income/Employment/Assets:  With respect to each Mortgage Loan the
originator verified the borrower's income, employment, and assets in accordance
with its written Underwriting Guidelines and employed procedures designed to
authenticate the documentation supporting such income, employment, and assets.
Such verification includes the transcripts received from the Internal Revenue
Service pursuant to a filing of IRS Form 4506-T. With respect to each Mortgage
Loan, in order to test the reasonableness of the income, the originator used (i)
transcripts received from the IRS pursuant to a filing of IRS Form 4506-T (to
the extent specified in the Mortgage Loan Schedule) or (ii) public and/or
commercially available information acceptable to the Purchaser.
 
(c)           Occupancy:  The originator has given due consideration to factors,
including but not limited to, other real estate owned by the borrower, commuting
distance to work, appraiser comments and notes, the location of the property and
any difference between the mailing address active in the servicing system and
the subject property address to evaluate whether the occupancy status of the
property as represented by the borrower is reasonable.  All owner occupied
properties are, to the best of Seller’s knowledge, occupied by the owner at the
time of purchase of the mortgage.
 
(d)           Data:  The information set forth in the related Mortgage Loan
Schedule, including any diskette or other related data tapes sent to the
Purchaser, is complete, true and correct in all material respects. The
information on the Mortgage Loan Schedule and the information provided are
consistent with the contents of the originator's records and the Mortgage
File.  The Mortgage Loan Schedule contains all the fields indicated in Exhibit
9.  Any seller or builder concession has been subtracted from the Appraised
Value of the Mortgaged Property for purposes of determining the LTV and CLTV.
Except for information specified to be as of the origination date of the
Mortgage Loan, the Mortgage Loan Schedule contains the most current information
possessed by the originator.  No appraisal or other property valuation referred
to or used to determine any data listed on the Mortgage Loan Schedule was more
than 3 months old at the time of the Mortgage Loan closing.
 
(e)           Fraud:   No fraud, error, omission, misrepresentation, negligence
or similar occurrence with respect to the Mortgage Loan has taken place on the
part of the Mortgagor, the Seller or any other Person, including, without
limitation, any appraiser, title company, closing or settlement agent, realtor,
builder or developer or any other party involved in the origination or sale of
the Mortgage Loan or the sale of the Mortgaged Property, that would impair in
any way the rights of the Purchaser in the Mortgage Loan or Mortgaged Property
or that violated applicable law.
 
(f)           Underwriting; Collection Practices; Escrow Payments:   Each
Mortgage Loan either (i) was underwritten in conformance with the originator's
Underwriting Guidelines in effect at the time of origination without regard to
any underwriter discretion or (ii) if not underwritten in conformance with the
originator's guidelines, has reasonable and documented compensating factors. The
methodology used in underwriting the extension of credit for the Mortgage Loan
includes objective mathematical principles that relate to the relationship
between

 
20

--------------------------------------------------------------------------------

 
 
the borrower's income, assets and liabilities and the proposed payment.  The
Credit Score used in applying the originator's Underwriting Guidelines was the
lowest Credit Score received by an applicant.  With respect to escrow deposits
and mortgage escrow accounts, all such payments are in the possession of Seller
and there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. All escrow payments have
been collected in full compliance with state and federal law. An escrow of funds
is not prohibited by applicable law and has been established in an amount
sufficient to pay for every item subject to an escrow requirement which remains
unpaid and which has been assessed but is not yet due and payable. Except in
connection with a modification disclosed on the Mortgage Loan Schedule and
contained in the Servicing File, no escrow deposits or escrow payments or other
charges or payments due the Seller have been capitalized under the Mortgage or
the Mortgage Note. With respect to each Adjustable Rate Mortgage Loan, all
mortgage interest rate adjustments and monthly payment adjustments have been
made in strict compliance with Customary Servicing Procedures, and, as of the
applicable Transfer Date, Seller’s servicing system has been updated to reflect
any such adjustments. The Seller executed and delivered any and all notices
required under applicable law and the terms of the related Mortgage Note and
Mortgage regarding the Mortgage Interest Rate and the monthly payment
adjustments. Any interest required to be paid to the Mortgagor pursuant to
state, federal and local law has been properly paid and credited.
 
(g)           Mortgage Insurance:  Except as indicated for pledged asset loans,
if a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan has mortgage
insurance in accordance with the terms of the Fannie Mae Guide or the Freddie
Mac Guide and is insured as to payment defaults by a Primary Mortgage Insurance
Policy issued by a Qualified Insurer. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect and all premiums due thereunder have been paid. No action,
inaction or event has occurred and no state of facts exists that has, or will
result in the exclusion from, denial of, or defense to coverage. Any Mortgage
Loan subject to a Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain the Primary Mortgage Insurance Policy and to pay all
premiums and charges in connection therewith. To the extent a Mortgage Loan is
insured under an LPMI policy, the Mortgage Interest Rate for the Mortgage Loan
as set forth on the related Mortgage Loan Schedule is net of any such premium.
 
(h)           Regulatory Compliance:  Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity, fair housing, or disclosure laws applicable to the Mortgage Loan
have been complied with in all material respects.  No Mortgage Loan is a “high
cost” or “covered” loan, as defined by any applicable federal, state or local
predatory or abusive lending law, and no Mortgage Loan has a percentage listed
under the Indicative Loss Severity Column (the column that appears in the
Standard & Poor's Anti-Predatory Lending Law Update Table, included in the
then-current Standard & Poor's LEVELS® Glossary of Terms on Appendix E). Any
breach of this representation shall be deemed to materially and adversely affect
the value of the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan.  No Mortgage Loan secured by property located in the State of
Georgia was originated on or after October 1, 2002 and prior to March 7, 2003.
No Mortgage Loan originated on or after March 7, 2003 is a “high cost home loan”
as defined under the Georgia Fair Lending Act.   No borrower was encouraged or
required to select a loan product offered by an originator that was a higher
cost product designed for less-creditworthy borrowers, unless at the time of the
Mortgage

 
21

--------------------------------------------------------------------------------

 
 
Loan's origination, such borrower did not qualify, taking into account credit
history and debt-to-income ratios, for a lower cost credit product then offered
by such originator or any affiliate of such originator.   To the best of
Seller’s knowledge, there does not exist on the related Mortgaged Property any
hazardous substances, hazardous wastes or solid wastes, as such terms are
defined in the Comprehensive Environmental Response Compensation and Liability
Act, the Resource Conservation and Recovery Act of 1976, or other federal, state
or local environmental legislation including, without limitation,
asbestos.  There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any environmental law, rule or
regulation with respect to the Mortgaged Property; and nothing further remains
to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of such Mortgaged
Property.  The Seller has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); the Seller has established an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the legitimacy of the applicable Mortgagor and
the origin of the assets used by said Mortgagor to purchase the property in
question, and maintains, and will maintain, sufficient information to identify
the applicable Mortgagor for purposes of the Anti-Money Laundering Laws. The
servicing of each Mortgage Loan prior to the related Closing Date complied in
all material respects with the Customary Servicing Procedures and all
then-applicable federal, state and local laws.  Any breach of any
representations made in this clause (h) shall be deemed to materially and
adversely affect the value of the Mortgage Loan and shall require a repurchase
of the affected Mortgage Loan.
 
(i)            Borrower: As of the related Closing Date, the Mortgagor is not in
bankruptcy and is not insolvent and the Seller has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor's credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent or materially adversely
affect the value or marketability of the Mortgage Loan.  Either the Mortgagor is
a natural person who is legally permitted to reside in the United States or the
Mortgagor is an inter-vivos trust acceptable to Fannie Mae.  No borrower had a
prior bankruptcy in the last ten years.  No borrower previously owned a property
in the last ten years that was the subject of a foreclosure during the time the
borrower was the owner of record.
 
(j)            Source of Loan Payments: No loan payment has been escrowed as
part of the loan proceeds on behalf of the borrower.  No payments due and
payable under the terms of the Mortgage Note and Mortgage or deed of trust,
except for seller or builder concessions, have been paid by any person who was
involved in, or benefited from, the sale or purchase of the Mortgaged Property
or the origination, refinancing, sale, purchase or servicing of the Mortgage
Loan other than the borrower.
 
(k)           Down Payment: The borrower has contributed at least 5% of the
Purchase Price with his/her own funds.

 
22

--------------------------------------------------------------------------------

 
 
(l)            No Prior Liens:  The Seller is the sole owner and holder of the
Mortgage Loan and the indebtedness evidenced by the Mortgage Note, and upon
recordation the Purchaser or its designee will be the owner of record of the
Mortgage and the indebtedness evidenced by the Mortgage Note, and upon the sale
of the Mortgage Loan to the Purchaser, the Seller will retain any Mortgage File
documents during the Interim Servicing Period in its possession in trust for the
Purchaser.   Each sale of the Mortgage Loan from any prior owner or the Seller
was in exchange for fair equivalent value, and the prior owner or the Seller, as
applicable, was solvent both prior to and after the transfer and had sufficient
capital to pay and was able to pay its debts as they would generally mature.
Upon the transfer and assignment to the Purchaser on the related Closing Date,
the Mortgage Loan, including the Mortgage Note and the Mortgage, was not subject
to an assignment or pledge and the Seller had good and marketable title to and
was the sole owner thereof and had full right to transfer and sell the Mortgage
Loan to the Purchaser free and clear of any encumbrance, equity, lien, pledge,
charge, claim or security interest. The Seller has the full right and authority
subject to no interest or participation of, or agreement with, any other party,
to sell and assign the Mortgage Loan pursuant to this Agreement and following
the sale of the Mortgage Loan, the Purchaser will own such Mortgage Loan free
and clear of any encumbrance, equity, participation interest, lien, pledge,
charge, claim or security interest. The Seller intends to relinquish all rights
to possess, control and monitor the Mortgage Loan.
 
(m)          Enforceability and Priority of Lien: The related Mortgage is a
valid, subsisting, enforceable and perfected first lien on the Mortgaged
Property, including all buildings on the Mortgaged Property, and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems affixed to such buildings, and all additions, alterations and
replacements made at any time with respect to the foregoing securing the
Mortgage Note's original principal balance. The Mortgage and the Mortgage Note
do not contain any evidence of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien of the Mortgage subject only to
(1) the lien of non-delinquent current real property taxes and assessments not
yet due and payable, (2) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
which are acceptable to mortgage lending institutions generally and either (A)
which are referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan, or (B) which do not adversely affect the
Appraised Value of the Mortgaged Property as set forth in such appraisal and (3)
other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates a valid, subsisting, enforceable and perfected first
lien and first priority security interest on the property described therein, and
the Seller has the full right to sell and assign the same to the
Purchaser;  there are no mechanics' or similar liens or claims which have been
filed for work, labor or material (and no rights are outstanding that under law
could give rise to such liens) affecting the related Mortgaged Property which
are or may be liens prior to or equal to the lien of the related Mortgage. The
related original Mortgage has been recorded or is in the process of being
recorded.
 
(n)           Complete Mortgage Files:   The Mortgage Note, the Mortgage, the
Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibits 1 and 2 and required to

 
23

--------------------------------------------------------------------------------

 
 
be delivered on the related Closing Date have been delivered to the Purchaser or
its designee in compliance with the specific requirements of this Agreement.
With respect to each Mortgage Loan, the Seller is in possession of a complete
Mortgage File including all documents used in the qualification of the borrower
except for such documents as have been delivered to the Purchaser or its
designee.  In the event the Mortgage is a deed of trust, a trustee, authorized
and duly qualified under applicable law to serve as such, has been properly
designated, is named in the Mortgage and currently so serves, and no fees or
expenses are or will become payable by the Purchaser to the trustee under the
deed of trust, except in connection with a trustee's sale after default by the
borrower.
 
(o)           No Modifications: The terms of the Mortgage Note and the Mortgage
have not been impaired, waived, altered or modified in any material respect,
except by a written instrument that, if required by applicable law, has been
recorded or is in the process of being recorded.  The substance of any such
waiver, alteration or modification has been approved by the issuer of any
related Primary Mortgage Insurance Policy and title insurance policy, to the
extent required by such policies, the terms of such waiver, alteration or
modification have been reflected in the Mortgage Loan Schedule and the written
instrument reflecting such terms has been included in the Mortgage File.  No
Mortgagor has been released, in whole or in part, from the terms of the Mortgage
Note and the Mortgage, except in connection with an assumption agreement which
is part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule.  The Mortgage has not been satisfied, canceled
or  subordinated, in whole or in part, or rescinded, and the Mortgaged Property
has not been released from the lien of the Mortgage, in whole or in part, nor
has any instrument been executed that would effect any such release,
cancellation, subordination or rescission. The Seller has not waived the
performance by the Mortgagor of any action, if the Mortgagor's failure to
perform such action would cause the Mortgage Loan to be in default, nor has the
Seller waived any default resulting from any action or inaction by the
Mortgagor.
 
(p)           Taxes Paid:  All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid by the borrower, or escrow
funds from the borrower have been established in an amount sufficient to pay for
every such escrowed item which remains unpaid and which has been assessed but is
not yet due and payable.
 
(q)           No Damage/Condemnation:  Each Mortgaged Property is undamaged by
waste, vandalism, fire, hurricane, earthquake or earth movement, windstorm,
flood, tornado or other casualty adversely affecting the value of a Mortgaged
Property or the use for which the premises were intended, and each Mortgaged
Property is in substantially the same condition it was at the time the most
recent Appraised Value was obtained. There is no proceeding pending or
threatened for the total or partial condemnation of any Mortgaged Property.
 
(r)           Fee Simple Estate / No Encroachments / Compliance with
Zoning:  The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note.  All improvements subject to the Mortgage which were considered
in determining the Appraised Value of the Mortgaged Property lie wholly within
the boundaries and building restriction lines of the Mortgaged Property (and
wholly within the project with respect to a condominium unit), no improvements
on adjoining properties encroach

 
24

--------------------------------------------------------------------------------

 
 
upon the Mortgaged Property except those which are insured against by the title
insurance policy referred to in clause (v) below and all improvements on the
property comply with all applicable building, zoning and subdivision laws,
regulations and ordinances.
 
(s)           Legally Occupied:  As of the related Closing Date, the Mortgaged
Property is lawfully occupied under applicable law, and all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities.
 
(t)           Mortgage Loan Legal and Binding:  The Mortgage Note, the Mortgage
and other agreements executed in connection therewith are original and genuine
and each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
affecting the rights of creditors and by general equitable principles.  The
Seller has taken all action necessary to transfer such rights of enforceability
to the Purchaser.  All parties to the Mortgage Note, the Mortgage and other
agreements executed in connection therewith, had the legal capacity to enter
into the Mortgage Loan and to execute and deliver the Mortgage Note and the
Mortgage. The Mortgage Note and the Mortgage have been duly and properly
executed by such parties.
 
(u)           Proceeds Fully Disbursed / Recording Fees Paid:  The proceeds of
the Mortgage Loan have been fully disbursed and there is no requirement for
future advances thereunder, and any and all requirements as to completion of any
on-site or off-site improvements and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage were paid
or are in the process of being paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage.
 
(v)           Existence of Title Insurance:  Each Mortgage Loan (except (1) any
Mortgage Loan secured by a Mortgaged Property located in any jurisdiction as to
which an opinion of counsel of the type customarily rendered in such
jurisdiction in lieu of title insurance is instead received and (2) any Mortgage
Loan secured by Cooperative Shares) is covered by an ALTA lender's title
insurance policy or other form of policy or insurance generally acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (m)(1),
(2) and (3) above) the Seller, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan.  Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. The Seller, its successors and
assigns, are the sole insureds of such lender's title insurance policy; such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of the Seller's interest therein does not
require the consent of or notification to the insurer; and such lender's title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by this Agreement
and

 
25

--------------------------------------------------------------------------------

 
 
the related PPTL. No claims have been made under such lender's title insurance
policy, and no prior holder of the related Mortgage, including the Seller, has
done, by act or omission, anything which would impair the coverage of such
lender's title insurance policy.  No Obligated Party or other Person has
provided or received any unlawful fee, commission, kickback, or other
compensation or value of any kind in connection with the title insurance policy.
 
(w)          Hazard Insurance:  All buildings or other customarily insured
improvements upon the Mortgaged Property are insured by an insurer acceptable
under the Fannie Mae Guides, against loss by fire, hazards of extended coverage
and such other hazards as are provided for in the Fannie Mae Guides or by the
Freddie Mac Guides, in an amount representing coverage not less than the lesser
of (i) the maximum insurable value of the improvements securing such Mortgage
Loans and (ii) the greater of (a) the outstanding principal balance of the
Mortgage Loan and (b) an amount such that the proceeds thereof shall be
sufficient to prevent the Mortgagor and/or the Mortgagee from becoming a
co-insurer.  If the Mortgaged Property is a condominium unit, it is included
under the coverage afforded by a blanket policy for the project. If required by
the FDPA, the Mortgage Loan is covered by a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
and conforming to Fannie Mae and Freddie Mac requirements, in an amount not less
than the amount required by the FDPA. Such policy was issued by an insurer
acceptable under the Fannie Mae Guides or the Freddie Mac Guides. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at the
Mortgagor's cost and expense, and upon the Mortgagor's failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor's cost and expense and to seek reimbursement therefor from the
Mortgagor. All such standard hazard and flood policies are in full force and
effect and on the date of origination contained a standard mortgagee clause
naming the Seller and its successors in interest and assigns as loss payee; such
clause is still in effect and all premiums due on any such policies have been
paid in full.  No obligated party or borrower, or any other Person, has engaged
in any act or omission that would impair the coverage of any such insurance
policy, the benefits of the endorsement provided for therein, or the validity
and binding effect of either, including, without limitation, the provision or
receipt of any unlawful fee, commission, kickback, or other compensation or
value of any kind. No action, inaction, or event has occurred and no state of
facts exists or has existed that has resulted or will result in the exclusion
from, denial of, or defense to coverage under any such insurance policies,
regardless of the cause of such failure of coverage.
 
(x)           No Default:  There is no default, breach, violation or event of
acceleration existing under the Mortgage or the related Mortgage Note and no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event
permitting acceleration; and neither the Seller nor any prior mortgagee has
waived any default, breach, violation or event permitting acceleration.  No
foreclosure action is currently threatened or has been commenced with respect to
any Mortgaged Property.
 
(y)           No Rescission:  The Mortgage Note and the Mortgage are not subject
to any right of rescission, set-off, counterclaim or defense, including, without
limitation, the defense of usury, nor will the operation of any of the terms of
the Mortgage Note or the Mortgage, or the exercise of any right thereunder,
render the Mortgage Note or Mortgage unenforceable, in whole or in part, or
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury, and no such right of rescission, set-off, counterclaim or
defense has been
 
 
26

--------------------------------------------------------------------------------

 
 
asserted with respect thereto.  The Mortgagor was not a debtor at the time of
origination of the Mortgage Loan and is not currently a debtor in any state or
federal bankruptcy or insolvency proceeding.
 
(z)           Enforceable Right of Foreclosure: The Mortgage relating to a
Mortgaged Property contains customary and enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization against such Mortgaged Property of the benefits of the security
provided thereby. There is no homestead or other exemption available to the
Mortgagor which would interfere with the right to sell the Mortgaged Property at
a trustee's sale or the right to foreclose on the Mortgage.
 
(aa)         Mortgaged Property is 1-4 Family:  The Mortgaged Property consists
of a single parcel of real property with a detached single family residence
erected thereon, or a townhouse, or a two-to four-family dwelling, or an
individual condominium unit in a condominium project, or an individual unit in a
planned unit development or a de minimis planned unit development, provided,
however, that no residence or dwelling is a mobile home. As of the date of
origination, no portion of the Mortgaged Property was used for commercial
purposes, and since the date or origination no portion of the Mortgaged Property
has been used for commercial purposes.
 
(bb)        Mortgage Loan Qualifies for REMIC:  Each Mortgage Loan constitutes a
qualified mortgage under Section 860G(a)(3)(A) of the Code and Treasury
Regulations Section 1.860G-2(a)(l).
 
(cc)         [Reserved.]
 
(dd)        Doing Business:  All parties which have had any interest in the
Mortgage, whether as Mortgagee, assignee, pledgee or otherwise, are (or, during
the period in which they held and disposed of such interest, were) (A) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the Mortgaged Property is located and (B) (1) organized under the
laws of such state, (2) qualified to do business in such state, (3) a federal
savings and loan association, a national bank, a Federal Home Loan Bank or a
savings bank having principal offices in such state or (4) not doing business in
such state.
 
(ee)         Loans Current / Prior Delinquencies:  All payments due on a
Mortgage Loan on or prior to the related Closing Date have been made as of the
related Closing Date, such Mortgage Loan is not delinquent in payment by more
than 30 days and no payment with respect to such Mortgage Loan has been
delinquent during the preceding twelve-month period; no payment made on such
Mortgage Loan has been dishonored; there are no material defaults under the
terms of such Mortgage Loan; and neither the Seller nor any other party has
advanced funds or induced, solicited or knowingly received any advance of funds
from a party other than the owner of the Mortgaged Property subject to the
Mortgage, directly or indirectly, for the payment of any amount required by the
Mortgage Loan.
 
(ff)          [Reserved.]
 
(gg)        Acceleration of Payments:  The Mortgage contains the usual and
enforceable provisions of the originator at the time of origination for the
acceleration of the payment of the

 
27

--------------------------------------------------------------------------------

 
 
unpaid principal amount of the Mortgage Loan if the related Mortgaged Property
is sold without the prior consent of the Mortgagee thereunder.
 
(hh)        [Reserved.]
 
(ii)           Leasehold Interest Representation And Warranty:  To the extent
the Mortgage Loan is secured by a leasehold interest: (1) the borrower is the
owner of a valid and subsisting interest as tenant under the lease and is not in
default thereunder, (2) the lease is in full force and effect, and is
unmodified, (3) all rents and other charges have been paid when due, (4) the
lessor under the lease is not in default, (5) the execution, delivery, and
performance of the Mortgage do not require the consent (other than the consents
that have been obtained and are in full force and effect) under, and will not
violate or cause a default under, the terms of the lease, (6) the lease is
assignable or transferable, (7) the term of such lease does not terminate
earlier than five years after the maturity date of the Mortgage Note, (8) the
lease does not provide for termination of the lease in the event of the
borrower's default without written notice to the Mortgagee and a reasonable
opportunity to cure the default, (9) the lease permits the mortgaging of the
related Mortgaged Property and (10) the lease protects the Mortgagee's interests
in the event of a property condemnation.
 
(jj)           Sole Collateral:  As of the related Closing Date, the Mortgage
Note is not and has not been secured by any collateral other than the lien of
the corresponding Mortgage and the security interest of any applicable security
agreement or chattel mortgage referred to in clause (m) above, and such
collateral does not serve as security for any other obligation.
 
(kk)         Full Disclosure:  The Mortgagor has received all disclosure
materials required by applicable law with respect to the making of fixed rate or
adjustable rate mortgage loans, as applicable.
 
(ll)           No Graduated Payments:  The Mortgage Loan does not contain
“graduated payment” features, does not have a shared appreciation or other
contingent interest feature and does not contain any buydown provisions.
 
(mm)       No Negative Amortization Loans, All 30 Year Mortgages:  The Mortgage
Loans have an original term to maturity of not more than 30 years, with interest
payable in arrears on the first day of each month. Each Mortgage Note requires a
monthly payment which is sufficient to fully amortize the original principal
balance over the original term thereof (except in the case of interest only
loans) and to pay interest at the related Mortgage Interest Rate. No Mortgage
Loan contains terms or provisions which would result in negative amortization.
 
(nn)        Recordable:  As to any Mortgage Loan which is not a MERS Mortgage
Loan, the Assignment of Mortgage is in recordable form and is acceptable for
recording under the laws of the jurisdiction in which the Mortgaged Property is
located.
 
(oo)        Payment Terms:  Payments on the Mortgage Loan commenced no more than
sixty (60) days after the funds were disbursed in connection with the Mortgage
Loan. The Mortgage Note is payable on the first day of each month in equal
monthly installments of principal and interest (if not an interest only loan),
with interest calculated and payable in arrears, sufficient to

 
28

--------------------------------------------------------------------------------

 
 
amortize the Mortgage Loan fully by the stated maturity date, over an original
term of not more than thirty years from commencement of amortization.
 
(pp)        Condominiums:  If the Mortgaged Property is a condominium unit or a
planned unit development (other than a de minimis planned unit development), or
stock in a cooperative housing corporation, such condominium, cooperative or
planned unit development project meets the eligibility requirements of Fannie
Mae and Freddie Mac.
 
(qq)        Servicemembers’ Civil Relief Act:  The Mortgagor has not notified
the Seller that it is requesting relief under the Servicemembers' Civil Relief
Act, and the Seller has no knowledge of any relief requested or allowed to the
Mortgagor under the Servicemembers' Civil Relief Act.
 
(rr)          Construction:  As of the related Closing Date, no Mortgage Loan
was in construction or rehabilitation status and no trade-in or exchange of a
Mortgaged Property has been facilitated.
 
(ss)         Qualified Lender:  The Mortgage Loan was originated by a Mortgagee
approved by the Secretary of Housing and Urban Development pursuant to Sections
203 and 211 of the National Housing Act, a savings and loan association, a
savings bank, a commercial bank, credit union, insurance company or similar
institution supervised and examined by a federal or state authority.
 
(tt)          No Ground Leases:  No Mortgaged Property is subject to a ground
lease.
 
(uu)        No Additional Fees:  With respect to any broker fees collected and
paid on any of the Mortgage Loans, all such fees have been properly assessed to
the Mortgagor and no claims will arise as to such fees that are double charged
and for which the Mortgagor would be entitled to reimbursement.
 
(vv)        Home Ownership and Equity Protection Act 1994:  None of the Mortgage
Loans are subject to the Home Ownership and Equity Protection Act of 1994 or any
comparable state law.
 
(ww)       No Single Credit Insurance:  None of the proceeds of the Mortgage
Loan were used to finance single premium credit insurance policies.
 
(xx)         Principal Advances:  Any principal advances made to the Mortgagor
prior to the related Closing Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the Mortgagee's consolidated interest or by other title evidence
acceptable to Fannie Mae and Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan.
 
(yy)        Interest Calculation:  Interest on each Mortgage Loan is calculated
on the basis of a 360-day year consisting of twelve 30-day months.

 
29

--------------------------------------------------------------------------------

 
 
(zz)          No Balloon Loans:  No Mortgage Loan is a balloon loan.
 
(aaa)       MERS Mortgage Loans:  With respect to each MERS Mortgage Loan, a MIN
has been assigned by MERS and such MIN is accurately provided on the Mortgage
Loan Schedule. The related Assignment of Mortgage to MERS has been duly and
properly recorded.   With respect to each MERS Mortgage Loan, the Seller has not
received any notice of liens or legal actions with respect to such Mortgage Loan
and no such notices have been electronically posted by MERS.
 
(bbb)      Credit Reporting:  With respect to each Mortgage Loan, the Seller has
fully and accurately furnished complete information on the related borrower
credit files to Equifax, Experian and Trans Union Credit Information in
accordance with the Fair Credit Reporting Act and its implementing regulations.
 
(ccc)       Tax Service Contracts.  Unless otherwise agreed upon by the Seller
and the Purchaser, each Mortgage Loan is covered by a life of loan, transferable
real estate tax service contract assignable to the Purchaser.
 
(ddd)      Flood Certifications.  Unless otherwise agreed upon by the Seller and
the Purchaser, each Mortgage Loan is covered by a life of loan, transferable
flood certification contract assignable to the Purchaser.
 
Subsection 7.02  Seller Representations and Covenants.
 
The Seller hereby represents, warrants and covenants to the Purchaser that, as
to itself as of the related Closing Date (or such other date as is specified
below):


(a)           It is a national banking association, duly organized, validly
existing, and in good standing under the laws of the United States and has all
licenses necessary to carry on its business as now being conducted and is
licensed, qualified and in good standing in the states where the Mortgaged
Property is located if the laws of such state require licensing or qualification
in order to conduct business of the type conducted by it.  It is an approved
seller in good standing of conventional residential mortgage loans for Fannie
Mae or Freddie Mac and is a HUD-approved mortgagee under Section 203 of the
National Housing Act.  It has corporate power and authority to execute and
deliver this Agreement and to perform in accordance herewith; the execution,
delivery and performance of this Agreement (including all instruments of
transfer to be delivered pursuant to this Agreement) by it and the consummation
of the transactions contemplated hereby have been duly and validly
authorized.  This Agreement, assuming due authorization, execution and delivery
by the Purchaser, evidences the legal, valid, binding and enforceable obligation
of it, subject to applicable law except as enforceability may be limited by
(i) bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization or other similar laws affecting the enforcement of the rights of
creditors and (ii) general principles of equity, whether enforcement is sought
in a proceeding in equity or at law.  All requisite corporate action has been
taken by it to make this Agreement valid and binding upon it in accordance with
the terms of this Agreement.

 
30

--------------------------------------------------------------------------------

 
 
(b)           No consent, approval, authorization or order is required for the
transactions contemplated by this Agreement from any court, governmental agency
or body, or federal or state regulatory authority having jurisdiction over it
or, if required, such consent, approval, authorization or order has been or
will, prior to the related Closing Date, be obtained.
 
(c)           The consummation of the transactions contemplated by this
Agreement are in its ordinary course of business and will not result in the
breach of any term or provision of its articles of association or by-laws or
result in the breach of any term or provision of, or conflict with or constitute
a default under or result in the acceleration of any obligation under, any
agreement, indenture or loan or credit agreement or other instrument to which it
or its property is subject, or result in the violation of any law, rule,
regulation, order, judgment or decree to which it or its property is subject.
 
(d)           Its transfer, assignment and conveyance of the Mortgage Notes and
the Mortgages pursuant to this Agreement are not subject to the bulk transfer or
any similar statutory provisions in effect in any applicable jurisdiction.
 
(e)           There is no action, suit, proceeding or investigation pending or,
to its best knowledge, threatened against it which, either individually or in
the aggregate, would result in any material adverse change in its business,
operations, financial condition, properties or assets, or in any material
impairment of its right or ability to carry on its business substantially as now
conducted or which would draw into question the validity of this Agreement or
the Mortgage Loans or of any action taken or to be taken in connection with its
obligations contemplated herein, or which would materially impair its ability to
perform under the terms of this Agreement.
 
(f)           To the best of the Seller’s knowledge, the Seller is not in
material default under any agreement, contract, instrument or indenture to which
the Seller is a party or by which it (or any of its assets) is bound, which
default would have a material adverse effect on the ability of the Seller to
perform under this Agreement, nor, to the best of the Seller’s knowledge, has
any event occurred which, with the giving of notice, the lapse of time or both,
would constitute a default under any such agreement, contract, instrument or
indenture and have a material adverse effect on the ability of the Seller to
perform its obligations under this Agreement.
 
(g)           It does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement.
 
(h)           As of the Servicing Transfer Date, the Seller has previously
serviced and administered the Mortgage Loans in accordance with Customary
Servicing Procedures, all applicable federal, state and local laws and the
related Mortgage Notes and Mortgages.
 
(i)            It has determined that the disposition of the Mortgage Loans
pursuant to this Agreement will be afforded sale treatment for accounting and
tax purposes.
 
(j)           It is solvent and the sale of the Mortgage Loans will not cause it
to become insolvent.  The sale of the Mortgage Loans is not undertaken with the
intent to hinder, delay or defraud any of its creditors.

 
31

--------------------------------------------------------------------------------

 
 
(k)           It has not dealt with any broker, investment banker, agent or
other person that may be entitled to any commission or compensation in
connection with the sale of the Mortgage Loans.
 
(l)           To the best of the Seller’s knowledge, neither this Agreement nor
any statement, report or other agreement, document or instrument furnished or to
be furnished pursuant to this Agreement contains any materially untrue statement
of fact or omits to state a fact necessary to make the statements contained
therein not misleading.
 
(m)         (i)            The Seller covenants that the transfer of servicing
of each Mortgage Loan from the Seller to the Servicer shall be complete in all
material respects by the related Servicing Transfer Date, and the transfer shall
be in accordance with the Servicing Transfer Instructions.


(ii)           Unless otherwise mutually agreed to by the Seller and the
Purchaser, if a breach of the covenant described in Subsection 7.02(m)(i)
continues for more than five (5) Business Days following the related Transfer
Date, the Seller shall be required to repurchase the related Mortgage Loan at
the Repurchase Price, and such repurchase shall be accomplished by wire transfer
of the amount of the Repurchase Price to an account designated by the Purchaser.


Subsection 7.03  Repurchase; Substitution.
 
(a)           It is understood and agreed that the representations and
warranties set forth in Sections 7.01 and 7.02 shall survive the sale of the
Mortgage Loans and delivery of the Mortgage File to the Purchaser, or its
designee, and shall inure to the benefit of the Purchaser, notwithstanding any
restrictive or qualified endorsement on any Mortgage Note or Assignment or the
examination, or lack of examination, of any Mortgage Loan Document.  Upon
discovery by the Seller or the Purchaser of a breach of any of the foregoing
representations and warranties which materially and adversely affects the value
of the Mortgage Loans or the interest of the Purchaser in the Mortgage Loans (or
which materially and adversely affects the value of a particular Mortgage Loan
or the interest of the Purchaser in a particular Mortgage Loan in the case of a
representation and warranty relating to such particular Mortgage Loan), the
party discovering such breach shall give prompt written notice to the other.  A
breach of representations and warranties in Sections 7.01(h), (r), and (bb)
shall be deemed to materially and adversely affect the value of the related
Mortgage Loan or the interest of the Purchaser in any Mortgage Loan.  With
respect to the representations and warranties contained in Section 7.02 that are
made to the best of Seller’s knowledge after reasonable inquiry and
investigation, if it is discovered by either the Seller or the Purchaser that
the substance of such representation and warranty is inaccurate and such
inaccuracy materially and adversely affects the value of the related Mortgage
Loan, the Purchaser shall be entitled to all the remedies to which it would be
entitled for a breach of representation or warranty, including, without
limitation, the repurchase requirements contained herein, notwithstanding
Seller’s lack of knowledge with respect to the inaccuracy at the time the
representation or warranty was made.  The Seller shall have a period of sixty
(60) days from the earlier of its discovery or its receipt of notice of any such
breach within which to correct or cure such breach; provided, however, that if a
Mortgage Loan has been transferred to a REMIC and the breach is with respect to
the representation and warranty in

 
32

--------------------------------------------------------------------------------

 
 
Section 7.01(bb), the Seller shall have a period of sixty (60) days from its
discovery of such breach within which to cure such breach.  The Seller hereby
covenants and agrees that if any such breach is not corrected or cured within
such sixty (60) day period, the Seller shall, at the Purchaser’s option, (i)
repurchase such Mortgage Loan at the Repurchase Price, (ii) substitute a
mortgage loan for the defective Mortgage Loan as provided below or (iii) except
for a breach of the representation and warranty in Section 7.01(bb), make an
indemnification payment in an amount equal to the reduction in value of such
Mortgage Loan as a result of such breach, such payment to be made in the manner
set forth above in respect of the Purchase Price of a repurchased Mortgage
Loan.  In the event that any such breach shall involve any representation or
warranty set forth in Section 7.02, and such breach is not cured within sixty
(60) days of the earlier of either discovery by or notice to the Seller of such
breach, all Mortgage Loans shall, at the option of the Purchaser, be repurchased
by the Seller at the Repurchase Price.  Any such repurchase shall be
accomplished by wire transfer of the amount of the Repurchase Price to an
account designated by the Purchaser.  If the breach of representation and
warranty that gave rise to the obligation to repurchase or substitute a Mortgage
Loan pursuant to this Section 7.03(a) was the representation and warranty set
forth in clause (e) or (h) of Section 7.01, then the Seller shall pay to the
Purchaser, concurrently with and in addition to the remedies provided in this
Section 7.03(a), an amount equal to any liability, penalty or expense that was
actually incurred and paid out of or on behalf of the Purchaser, and that
directly resulted from such breach, or if incurred and paid by the Purchaser
thereafter, concurrently with such payment.
 
(b)           If the Seller is required to repurchase any Mortgage Loan pursuant
to this Subsection 7.03 as a result of a breach of any of the representations
and warranties set forth in Subsection 7.01, the Seller may, with the
Purchaser’s prior consent, within two (2) years from the related Closing Date,
remove such defective Mortgage Loan from the terms of this Agreement and
substitute another mortgage loan for such defective Mortgage Loan, in lieu of
repurchasing such defective Mortgage Loan.  Any Substitute Mortgage Loan shall
(a) have a principal balance at the time of substitution not in excess of the
principal balance of the Deleted Mortgage Loan (the amount of any difference,
plus one month’s interest thereon at the Mortgage Loan Remittance Rate borne by
the Deleted Mortgage Loan, being paid by the Seller and deemed to be a Principal
Prepayment to an account designated by the Purchaser), (b) have a Mortgage
Interest Rate not less than, and not more than one percentage point greater
than, the Mortgage Interest Rate of the Deleted Mortgage Loan or in the case of
an Adjustable Rate Mortgage Loan, have the same index, a margin that is not less
than the margin of the Deleted Mortgage Loan and Adjustment Dates that are the
same frequency as that of the Deleted Mortgage Loan, (c) have a remaining term
to stated maturity not later than, and not more than one year less than, the
remaining term to stated maturity of the Deleted Mortgage Loan, (d) be, in the
reasonable determination of the Purchaser, of the same type, quality and
character (including location of the Mortgaged Property) as the Deleted Mortgage
Loan as if the breach had not occurred, (e) have a Loan-to-Value Ratio at
origination no greater than that of the Deleted Mortgage Loan, (f) have the same
lien priority as that of the Deleted Mortgage Loan and (g) be, in the reasonable
determination of the Purchaser, in material compliance with the representations
and warranties contained in this Agreement and described in Subsection 7.01 as
of the date of substitution.
 
(c)           The Seller shall amend the related Mortgage Loan Schedule to
reflect the withdrawal of the Deleted Mortgage Loan from this Agreement and the
substitution of such
 
 
33

--------------------------------------------------------------------------------

 
 
substitute Mortgage Loan therefor.  Upon such amendment, the Purchaser shall
review the Mortgage File delivered to it relating to the substitute Mortgage
Loan.  The Monthly Payment on a substitute Mortgage Loan due on the Due Date in
the month of substitution shall be the property of the Seller and the Monthly
Payment on the Deleted Mortgage Loan for which the substitution is made due on
such date shall be the property of the Purchaser.
 
(d)           It is understood and agreed that the obligation of the Seller set
forth in this Subsection 7.03 to cure, repurchase or substitute for a defective
Mortgage Loan, and to indemnify Purchaser pursuant to Subsection 12.01,
constitutes the sole remedies of the Purchaser respecting a breach of the
foregoing representations and warranties.  If the Seller fails to repurchase or
substitute for a defective Mortgage Loan in accordance with this Subsection
7.03, or fails to cure a defective Mortgage Loan to Purchaser’s reasonable
satisfaction in accordance with this Subsection 7.03, or to indemnify Purchaser
pursuant to Subsection 12.01, that failure shall be an Event of Default and the
Purchaser shall be entitled to pursue all available remedies.  No provision of
this paragraph shall affect the rights of the Purchaser to terminate this
Agreement for cause, as set forth in Subsections 13.01 and 14.01.
 
(e)           Any cause of action against the Seller relating to or arising out
of the breach of any representations and warranties made in Subsections 7.01 and
7.02 shall accrue as to any Mortgage Loan upon the earlier of (A) the Purchaser
becoming aware of such cause of action or (B)(i) notice thereof by the Purchaser
to the Seller (ii) failure by the Seller to cure such breach or repurchase such
Mortgage Loan as specified above, and (iii) demand upon the Seller by the
Purchaser for compliance with this Agreement.
 
(f)           In the event that any Mortgage Loan is held by a REMIC,
notwithstanding any contrary provision of this Agreement, with respect to any
Mortgage Loan that is not in default or as to which no default is imminent,
Purchaser may, in connection with any repurchase or substitution of a defective
Mortgage Loan pursuant to this Subsection 7.03, require that the Seller deliver,
at the Seller’s expense, an Opinion of Counsel to the effect that such
repurchase or substitution will not (i) result in the imposition of taxes on
“prohibited transactions” of such REMIC (as defined in Section 860F of the Code)
or otherwise subject the REMIC to tax, or (ii) cause the REMIC to fail to
qualify as a REMIC at any time.
 
(g)           With respect to any Mortgage Loan listed as having mortgage
insurance on the Mortgage Loan Schedule, regardless of whether the insurance is
borrower paid or lender paid, if the mortgage insurer rejects, denies, or
rescinds a claim on the basis of any defect in connection with the origination
of the Mortgage Loan or the servicing of the Mortgage Loan prior to the Closing
Date (a “mortgage insurer rejection”), other than as a result of the mortgage
insurer’s breach of its obligations or as a result of the mortgage insurer's
insolvency, the Seller shall either repurchase such Mortgage Loan at the
Repurchase Price or pay the Trust the amount of such claim within thirty (30)
days from the date of such mortgage insurer rejection.
 
(h)           The  parties agree that the  resolution of any controversy or
claim arising out of or relating to an obligation or alleged obligation of the
Seller to repurchase a Mortgage Loan due to a breach of a representation or
warranty contained in Section 7.01 hereof shall be  by Arbitration.

 
34

--------------------------------------------------------------------------------

 
 
If any allegation of a breach of a representation or warranty made in Section
7.01 has not been resolved to the satisfaction of both the Purchaser and the
Seller, either party may commence Arbitration to resolve the dispute; provided
that a party may commence Arbitration with respect to one or more unresolved
allegations only during the months of January, April, July and October, and all
matters with respect to which Arbitration has been commenced in any such month
shall be heard in a single Arbitration in the immediately following month or as
soon as practicable thereafter.  To commence Arbitration, the moving party shall
deliver written notice to the other party that it has elected to pursue
Arbitration in accordance with this Section 7.03(h), provided that if the Seller
has not responded to the Purchaser's notification of a breach of a
representation and warranty,  the Purchaser shall not commence Arbitration with
respect to that breach before 60 days following such notification in order to
provide the Seller with an opportunity to respond to such notification.  Within
10 Business Days after a party has provided notice that it has elected to pursue
Arbitration, each party may submit the names of one or more proposed Arbitrators
to the other party in writing.  If the parties have not agreed on the selection
of an Arbitrator within five Business Days after the first such submission, then
the party commencing Arbitration shall, within the next 5 business days, notify
the American Arbitration Association in New York, NY and request that it appoint
a  single Arbitrator with experience in arbitrating disputes arising in the
financial services industry.
 
It is the intention of the parties that Arbitration shall be conducted in as
efficient and cost-effective a manner as is reasonably practicable, without the
burden of discovery.  Accordingly, the Arbitrator will resolve the dispute on
the basis of a review of the written correspondence between the parties
(including any supporting materials attached to such correspondence) conveyed by
the parties to each other in connection with the dispute prior to the delivery
of notice to commence Arbitration; however, upon a showing of good cause, a
party may request the Arbitrator to direct the production of such additional
information, evidence and/or documentation from the parties that the Arbitrator
deems appropriate.  If requested by the Arbitrator or any party, any hearing
with respect to an Arbitration shall be conducted by video conference or
teleconference except upon the agreement of both parties or the request of the
Arbitrator.
 
The finding of the Arbitrator shall be final and binding upon the parties.
Judgment upon any arbitration award rendered may be entered and enforced in any
court of competent jurisdiction. The costs of the  Arbitrator shall be shared
equally between both parties.   Each party, however, shall bear its own
attorneys fees and costs in connection with the Arbitration.
 
Subsection 7.04  Repurchase of Mortgage Loans With Early Payment Default.
  
If a Monthly Payment becomes one (1) or more scheduled Monthly Payments
delinquent at any time on or prior to the first day of the third calendar month
following the date of origination of the Mortgage Loan (or such other date set
forth in the related PPTL), then the Seller, at the Purchaser’s option, shall
(a) promptly repurchase the related Mortgage Loan from the Purchaser in
accordance with the procedures set forth in Subsection 7.03 hereof, however, any
such repurchase shall be made at the Purchase Price, or (b) substitute a
mortgage loan acceptable to the Purchaser in accordance with Subsection 7.03
hereof.

 
35

--------------------------------------------------------------------------------

 
 
 
Subsection 7.05  Purchase Price Protection.
 
With respect to any Mortgage Loan that prepays in full on or prior to the last
day of the third full month following the related Closing Date (or such other
date set forth in the related PPTL, the Seller shall reimburse the Purchaser an
amount equal to the product of (a) the amount by which Purchase Price Percentage
paid by the Purchaser to the Seller for such Mortgage Loan exceeds 100% and (b)
the outstanding principal balance of the Mortgage Loan as of the Cut-off
Date.  Such payment shall be made within thirty (30) days of such payoff.
 
SECTION 8.  Closing.
 
Subsection 8.01  Closing Conditions.
 
The closing for the purchase and sale of each Mortgage Loan Package shall take
place on the respective Closing Date.  The closing shall be either by telephone,
confirmed by letter or wire as the parties hereto shall agree, or conducted in
person, at such place as the parties hereto shall agree.
 
The closing for each Mortgage Loan Package shall be subject to the satisfaction
of each of the following conditions:
 
(a)           the Seller shall have delivered to the Purchaser the related
Mortgage Loan Schedule and an electronic data file containing information on a
loan-level basis;
 
(b)           all of the representations and warranties of the Seller under this
Agreement shall be true and correct as of the related Closing Date (or, with
respect to Subsection 7.01, such other date specified therein) in all material
respects and no default shall have occurred hereunder which, with notice or the
passage of time or both, would constitute an Event of Default hereunder;
 
(c)           the Purchaser shall have received from the custodian an initial
certification with respect to its receipt of the Mortgage Loan Documents for the
related Mortgage Loans;
 
(d)           the Purchaser shall have received originals of the related PPTL
executed by the Seller and a funding memorandum setting forth the Purchase
Price(s), and the accrued interest thereon, for the Mortgage Loan Package; and
 
(e)           all other terms and conditions of this Agreement and the related
PPTL to be satisfied by the Seller shall have been complied with in all material
respects.
 
Upon satisfaction of the foregoing conditions, the Purchaser shall pay to the
Seller on such Closing Date the Purchase Price for the related Mortgage Loan
Package, plus accrued interest pursuant to Section 4 of this Agreement.
 
 
36

--------------------------------------------------------------------------------

 

Subsection 8.02  Closing Documents.
 
(a)           On or before the initial Closing Date, the Seller shall submit to
the Purchaser fully executed originals of the following documents:
 
(i)           this Agreement, in four counterparts;
 
(ii)          if requested by the Purchaser, a letter confirming the account
name and number of the Custodial Account in a form to be provided by the
Purchaser;
 
(iii)         if requested by the Purchaser, a letter confirming the account
name and number of the Escrow Account in a form to be provided by the Purchaser;
and
 
(b)           On or before each Closing Date, the Seller shall submit to the
Purchaser fully executed originals of the following documents:
 
(i)           the related PPTL;
 
(ii)          the related Mortgage Loan Schedule;
 
(iii)         the Purchaser shall have received from its custodian an initial
certification with respect to its receipt of the Mortgage Loan Documents for the
related Mortgage Loans;
 
(iv)         a certificate or other evidence of merger or change of name, signed
or stamped by the applicable regulatory authority, if any of the Mortgage Loans
were acquired by the Seller by merger or acquired or originated by the Seller
while conducting business under a name other than its present name, if
applicable.
 
SECTION 9.  [Reserved.]
 
SECTION 10.  Costs.
 
The Seller shall pay any commissions due its salespeople and the legal fees and
expenses of its attorneys.  The Purchaser shall pay the cost of delivering the
Mortgage Files to the Purchaser or its designee, the cost of recording the
Assignments of Mortgage and all other costs and expenses incurred in connection
with the sale of the Mortgage Loans by the Seller to the Purchaser, including
without limitation the Purchaser’s attorneys’ fees.  The Seller shall pay the
cost of delivering the Mortgage Loan Documents to the Purchaser or its designee
for each related Closing Date.
 
 
37

--------------------------------------------------------------------------------

 

SECTION 11.  Interim Servicing; Servicing Transfer.
 
Subsection 11.01  Temporary Servicing of Mortgage Loans.
 
(a)           The Seller, as an independent contractor, shall service and
administer the Mortgage Loans on behalf of the Purchaser from and after the
Closing Date through the Servicing Transfer Date in accordance with this
Agreement, the Servicing Transfer Instructions, Customary Servicing Procedures
and the terms of the Mortgage Notes and Mortgages, and shall have full power and
authority, acting alone or through subservicers or agents, to do or cause to be
done any and all things in connection with such servicing and administration
which the Seller may deem necessary or desirable and consistent with the terms
of this Agreement.  The Seller may perform its servicing responsibilities
through agents or independent contractors, but shall not thereby be released
from any of its responsibilities hereunder.  Notwithstanding anything to the
contrary, the Seller may delegate any of its duties under this Agreement to one
or more of its affiliates without regard to any of the requirements of this
section; provided, however, that the Seller shall not be released from any of
its responsibilities hereunder by virtue of such delegation.  The Mortgage Loans
may be subserviced by one or more unaffiliated subservicers on behalf of the
Seller provided each subservicer is a Fannie Mae approved seller/servicer or a
Freddie Mac approved seller/servicer in good standing, and no event has
occurred, including but not limited to a change in insurance coverage, that
would make it unable to comply with the eligibility for seller/servicers imposed
by Fannie Mae or Freddie Mac, or which would require notification to Fannie Mae
or Freddie Mac. The Seller shall pay all fees and expenses of the subservicer
from its own funds (provided that any such expenditures that would constitute
Servicing Advances if made by the Seller hereunder shall be reimbursable to the
Seller as Servicing Advances), and the subservicer’s fee shall not exceed the
Servicing Fee.
 
(b)           It is further understood and agreed that the interim servicing
obligations of the Seller hereunder shall be limited to such servicing and
collection activities as are necessary for preserving the Purchaser’s interest
in the Mortgage Loans on a temporary basis, and that the servicing of the
Mortgage Loans is intended by Seller and Purchaser to be transferred to the
Purchaser or its designee on or before the Servicing Transfer Date.  In no event
shall the Seller service, or bear any obligation for the servicing of, any
Mortgage Loan into any Securitization Transaction, Whole Loan Transfer, or in
connection with the reconstitution of any Mortgage Loan.
 
(c)           At the cost and expense of the Seller, without any right of
reimbursement from the Custodial Account, the Seller shall be entitled to
terminate the rights and responsibilities of a subservicer and arrange for any
servicing responsibilities to be performed by a successor subservicer meeting
the requirements in the preceding paragraph; provided, however, that nothing
contained herein shall be deemed to prevent or prohibit the Seller, at the
Seller’s option, from electing to service the related Mortgage Loans itself.  If
the Seller’s responsibilities and duties under this Agreement are terminated and
if requested to do so by the Purchaser, the Seller shall at its own cost and
expense terminate the rights and responsibilities of the subservicer as soon as
is reasonably possible.  The Seller shall pay all fees, expenses or penalties
necessary in order to terminate the rights and responsibilities of the
subservicer from the Seller’s own funds without reimbursement from the
Purchaser.
 
 
38

--------------------------------------------------------------------------------

 

(d)           The Seller shall be entitled to enter into an agreement with the
subservicer for indemnification of the Seller by the subservicer and nothing
contained in this Agreement shall be deemed to limit or modify such
indemnification.
 
(e)           Any subservicing agreement and any other transactions or services
relating to the Mortgage Loans involving the subservicer shall be deemed to be
between the subservicer and Seller alone, and the Purchaser shall have no
obligations, duties or liabilities with respect to the subservicer including no
obligation, duty or liability of the Purchaser to pay the subservicer’s fees and
expenses.  For purposes of distributions and advances by the Seller pursuant to
this Agreement, the Seller shall be deemed to have received a payment on a
Mortgage Loan when the subservicer has received such payment.  The Seller shall
not make any amendment to any agreement with a subservicer if such amendment is
not consistent with or violates the provisions of this Agreement, or if such
amendment could be reasonably expected to be materially adverse to the interests
of the Purchaser.
 
(f)           The Seller shall not waive, modify or vary any term of any
Mortgage Loan or consent to the postponement of strict compliance with any such
term or in any manner grant indulgence to any Mortgagor without the prior
written approval of the Purchaser.
 
(g)           Whether in connection with the foreclosure of a Mortgage Loan
approved by the Purchaser or otherwise, the Seller shall from its own funds make
all necessary and proper Servicing Advances; provided, however, that the Seller
is not required to make a Servicing Advance unless the Seller determines in the
exercise of its good faith judgment that such Servicing Advance would ultimately
be recoverable from REO Disposition Proceeds, Insurance Proceeds or Condemnation
Proceeds of the related Mortgaged Property (with respect to each of which the
Seller shall have the priority described in Subsection 11.05 for purposes of
withdrawals from the Custodial Account).  Any Servicing Advance that would cause
the amount of unreimbursed Servicing Advances for a particular Mortgage Loan to
exceed $500 shall be made only after notification of the Purchaser.
 
(h)           Notwithstanding anything to the contrary contained herein, in
connection with a foreclosure or acceptance of a deed in lieu of foreclosure, in
the event the Seller has reasonable cause to believe that a Mortgaged Property
is contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an environmental inspection or review of such Mortgaged
Property, such an inspection or review is to be conducted by a qualified
inspector at the Purchaser’s expense.  Upon completion of the inspection, the
Seller shall promptly provide the Purchaser with a written report of the
environmental inspection.  In the event (i) the environmental inspection report
indicates that the Mortgaged Property is contaminated by hazardous or toxic
substances or wastes and (ii) the Purchaser directs the Seller to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Seller shall be
reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient fully to reimburse the Seller, the Seller
shall be entitled to be reimbursed from amounts in the Custodial Account
pursuant to Subsection 11.05 hereof.  In the event the Purchaser directs the
Seller not to proceed with foreclosure or acceptance of a deed in lieu of
foreclosure, the Seller shall be reimbursed for all Servicing Advances made with
respect to the related Mortgaged Property from the Custodial Account
 
 
39

--------------------------------------------------------------------------------

 

pursuant to Subsection 11.05 hereof.  Servicing Advances for which the Seller
has not been reimbursed as of the Servicing Transfer Date shall be reimbursed in
accordance with the Servicing Transfer Instructions.
 
Subsection 11.02  Directions by Purchaser During Interim Servicing Period.
 
During the Interim Servicing Period, in the event that any payment due under any
Mortgage Loan is not paid when the same becomes due and payable, or in the event
the Mortgagor fails to perform any other covenant or obligation under the
Mortgage Loan and such failure continues beyond any applicable grace period, the
Seller shall so notify the Purchaser and shall take such action as it is
directed by the Purchaser.
 
Subsection 11.03  Collection of Mortgage Loan Payments.
 
Continuously from the date hereof until the earlier of (i) the date on which
principal and interest on all Mortgage Loans are paid in full and (ii) the
Servicing Transfer Date, the Seller will proceed diligently, in accordance with
this Agreement, to collect all payments due under each of the Mortgage Loans
when the same shall become due and payable.  Further, the Seller will in
accordance with Customary Servicing Procedures ascertain and estimate taxes,
assessments, fire and hazard insurance premiums, premiums for Primary Mortgage
Insurance Policies, and all other charges that, as provided in any Mortgage,
will become due and payable to the end that the installments payable by the
Mortgagors will be sufficient to pay such charges as and when they become due
and payable.
 
Subsection 11.04  Establishment of Custodial Account; Deposits in Custodial
Account.
 
The Seller shall segregate and hold all funds collected and received pursuant to
each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “PrimeLending, in trust for
Redwood Residential Acquisition Corporation as Purchaser of Mortgage Loans and
various Mortgagors.”  Such Custodial Account shall be an Eligible Account
established with a commercial bank, a savings bank or a savings and loan
association (which may be a depository affiliate of the Seller) which meets the
guidelines set forth by the FHFA, Fannie Mae or Freddie Mac as an eligible
depository institution for custodial accounts.  The Custodial Account shall not
be transferred to any other depository institution without the Purchaser’s
approval, which shall not unreasonably be withheld.  In any case, the Custodial
Account shall be insured by the FDIC in a manner which shall provide maximum
available insurance thereunder and which may be drawn on by the Seller.
 
The Seller shall deposit in the Custodial Account on a daily basis, and retain
therein the following payments and collections received or made by it subsequent
to the related Cut-off Date (other than in respect of principal and interest on
the Mortgage Loans due on or before the related Cut-off Date):
 
 
40

--------------------------------------------------------------------------------

 
 
(a)           all payments on account of principal, including Principal
Prepayments, on the Mortgage Loans;
 
(b)           all payments on account of interest on the Mortgage Loans adjusted
to the related Mortgage Loan Remittance Rate;
 
(c)           all Liquidation Proceeds;
 
(d)           all proceeds received by the Seller under any title insurance
policy, hazard insurance policy, Primary Mortgage Insurance Policy or other
insurance policy other than proceeds to be held in the Escrow Account and
applied to the restoration or repair of the Mortgaged Property or released to
the Mortgagor in accordance with Customary Servicing Procedures;
 
(e)           all awards or settlements in respect of condemnation proceedings
or eminent domain affecting any Mortgaged Property which are not released to the
Mortgagor in accordance with Customary Servicing Procedures;
 
(f)            any amount required to be deposited in the Custodial Account
pursuant to Subsections 11.15 and 11.19;
 
(g)           any amount required to be deposited by the Seller in connection
with any REO Property pursuant to Subsection 11.13;
 
(h)           all amounts required to be deposited by the Seller in connection
with shortfalls in principal amount of Substitute Mortgage Loans pursuant to
Subsection 7.03;
 
(i)            with respect to each Full Prepayment and each Partial Prepayment,
an amount (to be paid by the Seller out of its own funds) equal to the
Prepayment Interest Shortfall; provided, however, that the Seller’s aggregate
obligations under this paragraph for any month shall be limited to the total
amount of Servicing Fees actually received with respect to the Mortgage Loans by
the Seller during such month; and
 
(j)            amounts required to be deposited by the Seller in connection with
the deductible clause of any hazard insurance policy.
 
The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges, assumption
fees and other ancillary fees need not be deposited by the Seller in the
Custodial Account.
 
The Seller may invest the funds in the Custodial Account in Eligible Investments
designated in the name of the Seller for the benefit of the Purchaser, which
shall mature not later than the Business Day next preceding the earlier of (i)
the Servicing Transfer Date or (ii) the Remittance Date next following the date
of such investment (except that (A) any investment in the institution with which
the Custodial Account is maintained may mature on the Servicing Transfer Date or
such Remittance Date, as applicable, and (B) any other investment may mature
 
 
41

--------------------------------------------------------------------------------

 

on the Servicing Transfer Date or such Remittance Date, as applicable, if the
Seller shall advance funds on the Servicing Transfer Date or such Remittance
Date, as applicable, pending receipt thereof to the extent necessary to make
distributions to the Purchaser) and shall not be sold or disposed of prior to
maturity.  Notwithstanding anything to the contrary herein and above, all income
and gain realized from any such investment shall be for the benefit of the
Seller and shall be subject to withdrawal by the Seller.  The amount of any
losses incurred in respect of any such investments shall be deposited in the
Custodial Account by the Seller out of its own funds immediately as realized.
 
Subsection 11.05  Withdrawals From the Custodial Account.
 
The Seller shall, from time to time during the Interim Servicing Period,
withdraw funds from the Custodial Account for the following purposes:
 
(a)           to make payments to the Purchaser in the amounts and in the manner
provided for in Subsection 11.15;
 
(b)           [reserved];
 
(c)           to reimburse itself for any unpaid Servicing Fees and for
unreimbursed Servicing Advances, the Seller’s right to reimburse itself pursuant
to this subclause (c) with respect to any Mortgage Loan being limited to related
Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds and such other
amounts as may be collected by the Seller from the related Mortgagor or
otherwise relating to the Mortgage Loan, it being understood that, in the case
of any such reimbursement, the Seller’s right thereto shall be prior to the
rights of the Purchaser unless the Seller is required to repurchase a Mortgage
Loan pursuant to Subsection 7.03, or the Seller is required to pay the
Prepayment Interest Shortfall pursuant to Subsection 11.15, in which case the
Seller’s right to such reimbursement shall be subsequent to the payment to the
Purchaser of the related Repurchase Price pursuant to Subsection 7.03, and all
other amounts required to be paid to the Purchaser with respect to such Mortgage
Loan;
 
(d)           to reimburse itself for unreimbursed Servicing Advances, to the
extent that such amounts are nonrecoverable (as certified by the Seller to the
Purchaser in an Officer’s Certificate) by the Servicer pursuant to subclause (c)
above, provided that the Mortgage Loan for which such advances were made is not
required to be repurchased by the Seller pursuant to Subsection 7.03;
 
(e)            to reimburse itself for expenses incurred by and reimbursable to
it pursuant to Subsection 12.01;
 
(f)            [reserved];
 
(g)           to pay to itself any interest earned or any investment earnings on
funds deposited in the Custodial Account, net of any losses on such investments;
 
(h)           to withdraw any amounts inadvertently deposited in the Custodial
Account; and
 
(i)             to clear and terminate the Custodial Account upon the
termination of this Agreement.
 
 
42

--------------------------------------------------------------------------------

 
 
Upon request, the Seller will provide the Purchaser with copies of reasonably
acceptable invoices or other documentation relating to Servicing Advances that
have been reimbursed from the Custodial Account.
 
Subsection 11.06  Establishment of Escrow Account; Deposits in Escrow Account.
 
The Seller shall segregate and hold all funds collected and received pursuant to
each Mortgage Loan which constitute Escrow Payments separate and apart from any
of its own funds and general assets and shall establish and maintain one or more
Escrow Accounts (collectively, the “Escrow Account”), titled “PrimeLending, in
trust for Redwood Residential Acquisition Corporation as Purchaser of Mortgage
Loans and various Mortgagors.”  The Escrow Account shall be an Eligible Account
established with a commercial bank, a savings bank or a savings and loan
association (which may be a depository affiliate of Seller), which meets the
guidelines set forth by Fannie Mae or Freddie Mac as an eligible institution for
escrow accounts.  The Escrow Account shall not be transferred to any other
depository institution without the Purchaser’s approval, which shall not
unreasonably be withheld.  In any case, the Escrow Account shall be insured by
the FDIC in a manner which shall provide maximum available insurance thereunder
and which may be drawn on by the Seller.
 
The Seller shall deposit in the Escrow Account on a daily basis, and retain
therein: (a) all Escrow Payments collected on account of the Mortgage Loans, for
the purpose of effecting timely payment of any such items as required under the
terms of this Agreement and (b) all amounts representing proceeds of any hazard
insurance policy which are to be applied to the restoration or repair of any
Mortgaged Property.  The Seller shall make withdrawals therefrom only in
accordance with Subsection 11.07 hereof.  As part of its interim servicing
duties, the Seller shall pay to the Mortgagors interest on funds in the Escrow
Account, to the extent required by law.
 
Subsection 11.07  Withdrawals From Escrow Account.
 
Withdrawals from the Escrow Account shall be made by the Seller only (a) to
effect timely payments of ground rents, taxes, assessments, premiums for Primary
Mortgage Insurance Policies, fire and hazard insurance premiums or other items
constituting Escrow Payments for the related Mortgage, (b) to reimburse the
Seller for any Servicing Advance made by Seller pursuant to Subsection 11.08
hereof with respect to a related Mortgage Loan, (c) to refund to any Mortgagor
any funds found to be in excess of the amounts required under the terms of the
related Mortgage Loan, (d) for transfer to the Custodial Account upon default of
a Mortgagor or in accordance with the terms of the related Mortgage Loan and if
permitted by applicable law, (e) for application to restore or repair of the
Mortgaged Property, (f) to pay to the Mortgagor, to the extent required by law,
any interest paid on the funds deposited in the Escrow Account, (g) to pay to
itself any interest earned on funds deposited in the Escrow Account (and not
required to be paid to the Mortgagor), (h) to the extent permitted under the
terms of the related Mortgage Note and applicable law, to pay late fees with
respect to any Monthly Payment which is received after the applicable grace
period, (i) to withdraw suspense payments that are deposited into the
 
 
43

--------------------------------------------------------------------------------

 

Escrow Account, (j) to withdraw any amounts inadvertently deposited in the
Escrow Account or (k) to clear and terminate the Escrow Account upon the
termination of this Agreement.
 
Subsection 11.08  Payment of Taxes, Insurance and Other Charges; Collections
Thereunder.
 
With respect to each Mortgage Loan, the Seller shall maintain accurate records
reflecting the status of ground rents, taxes, assessments and other charges
which are or may become a lien upon the Mortgaged Property and the status of
premiums for Primary Mortgage Insurance Policies and fire and hazard insurance
coverage and shall obtain, from time to time, all bills for the payment of such
charges (including renewal premiums) and shall effect payment thereof prior to
the applicable penalty or termination date and at a time appropriate for
securing maximum discounts allowable, employing for such purpose deposits of the
Mortgagor in the Escrow Account which shall have been estimated and accumulated
by the Seller in amounts sufficient for such purposes, as allowed under the
terms of the Mortgage.  To the extent that a Mortgage does not provide for
Escrow Payments, the Seller shall determine that any such payments are made by
the Mortgagor.  The Seller assumes full responsibility for the timely payment of
all such bills and shall effect timely payments of all such bills irrespective
of each Mortgagor’s faithful performance in the payment of same or the making of
the Escrow Payments and shall make Servicing Advances to effect such payments,
subject to its ability to recover such Servicing Advances pursuant to
Subsections 11.05(c), 11.05(d) and 11.07(b).  No costs incurred by the Seller or
subservicers in effecting the payment of ground rents, taxes, assessments and
other charges on the Mortgaged Properties or mortgage or hazard insurance
premiums shall, for the purpose of calculating remittances to the Purchaser, be
added to the amount owing under the related Mortgage Loans, notwithstanding that
the terms of such Mortgage Loans so permit.
 
Subsection 11.09  Transfer of Accounts.
 
The Seller may transfer the Custodial Account or the Escrow Account to an
Eligible Account at a different depository institution.  Such transfer shall be
made only upon providing written notice to the Purchaser.
 
Subsection 11.10  Maintenance of Hazard Insurance.
 
The Seller shall cause to be maintained for each Mortgage Loan fire and hazard
insurance with extended coverage customary in the area where the Mortgaged
Property is located by an insurer acceptable to Fannie Mae or Freddie Mac and
FHA or VA, as applicable, in an amount which is at least equal to the lesser of
(a) the full insurable value of the Mortgaged Property or (b) the greater of
(i) the outstanding principal balance owing on the Mortgage Loan and (ii) an
amount such that the proceeds of such insurance shall be sufficient to avoid the
application to the Mortgagor or loss payee of any coinsurance clause under the
policy.  If the Mortgaged Property is in an area identified in the Federal
Register by the Federal Emergency Management Agency as a special flood hazard
area (and such flood insurance has been made available) the Seller will cause to
be maintained a flood insurance policy meeting the requirements of the National
Flood Insurance Program, in an amount representing coverage not less than the
lesser of (A) the
 
 
44

--------------------------------------------------------------------------------

 

minimum amount required under the terms of the coverage to compensate for any
damage or loss to the Mortgaged Property on a replacement-cost basis (or the
outstanding principal balance of the Mortgage Loan if replacement-cost basis is
not available) or (B) the maximum amount of insurance available under the
National Flood Insurance Program.  The Seller shall also maintain on REO
Property fire and hazard insurance with extended coverage in an amount which is
at least equal to the maximum insurable value of the improvements which are a
part of such property, liability insurance and, to the extent required and
available under the National Flood Insurance Program, flood insurance in an
amount required above.  Any amounts collected by the Seller under any such
policies (other than amounts to be deposited in the Escrow Account and applied
to the restoration or repair of the property subject to the related Mortgage or
property acquired in liquidation of the Mortgage Loan, or to be released to the
Mortgagor in accordance with Customary Servicing Procedures) shall be deposited
in the Custodial Account, subject to withdrawal pursuant to
Subsection 11.05.  It is understood and agreed that no earthquake or other
additional insurance need be required by the Seller of any Mortgagor or
maintained on REO Property other than pursuant to such applicable laws and
regulations as shall at any time be in force and as shall require such
additional insurance.  All policies required hereunder shall be endorsed with
standard mortgagee clauses with loss payable to the Seller, and shall provide
for at least thirty (30) days prior written notice of any cancellation,
reduction in amount or material change in coverage to the Seller.  The Seller
shall not interfere with the Mortgagor’s freedom of choice in selecting either
its insurance carrier or agent; provided, however, that the Seller shall not
accept any such insurance policies from insurance companies unless such
companies are acceptable to Fannie Mae or Freddie Mac and FHA or VA, as
applicable, and are licensed to do business in the state wherein the property
subject to the policy is located.
 
The hazard insurance policies for each Mortgage Loan secured by a unit in a
condominium development or planned unit development shall be maintained with
respect to such Mortgage Loan and the related development in a manner which is
consistent with Fannie Mae or Freddie Mac requirements and FHA or VA
requirements, as applicable.
 
Subsection 11.11  Maintenance of Primary Mortgage Insurance Policy; Claims.
 
With respect to each Mortgage Loan with a LTV in excess of 80%, the Seller shall
promptly, without any cost to the Purchaser, maintain or cause the Mortgagor to
maintain in full force and effect a Primary Mortgage Insurance Policy issued by
a Qualified Insurer insuring the portion over 78% (or such other  percentage in
conformance with then current Fannie Mae requirements) until terminated pursuant
to the Homeowners Protection Act of 1988, 12 USC § 4901, et seq. or any other
applicable federal, state or local law or regulation.  In the event that such
Primary Mortgage Insurance Policy shall be terminated other than as required by
law, the Seller shall obtain from another Qualified Insurer a comparable
replacement policy, with a total coverage equal to the remaining coverage of
such terminated Primary Mortgage Insurance Policy.  If the insurer shall cease
to be a Qualified Insurer, the Seller shall obtain from another Qualified
Insurer a replacement Primary Mortgage Insurance Policy.  The Servicer shall not
take any action which would result in noncoverage under any applicable Primary
Mortgage Insurance Policy of any loss which, but for the actions of the Servicer
would have been covered thereunder.  In connection with any assumption or
substitution agreement entered into or to be entered into
 
 
45

--------------------------------------------------------------------------------

 

pursuant to Subsection 11.18, the Seller shall promptly notify the insurer under
the related Primary Mortgage Insurance Policy, if any, of such assumption or
substitution of liability in accordance with the terms of such Primary Mortgage
Insurance Policy and shall take all actions which may be required by such
insurer as a condition to the continuation of coverage under such Primary
Mortgage Insurance Policy. If such Primary Mortgage Insurance Policy is
terminated as a result of such assumption or substitution of liability, the
Seller shall obtain a replacement Primary Mortgage Insurance Policy as provided
above.
 
In connection with its activities as interim servicer, the Seller agrees to
prepare and present or to assist the Purchaser in preparing and presenting, on
behalf of itself and the Purchaser, claims to the insurer under any Primary
Mortgage Insurance Policy in a timely fashion in accordance with the terms of
such Primary Mortgage Insurance Policy and, in this regard, to take such action
as shall be necessary to permit recovery under any Primary Mortgage Insurance
Policy respecting a defaulted Mortgage Loan.  Pursuant to Subsection 11.04, any
amounts collected by the Seller under any Primary Mortgage Insurance Policy
shall be deposited in the Custodial Account, subject to withdrawal pursuant to
Subsection 11.05.
 
Subsection 11.12  Fidelity Bond; Errors and Omissions Insurance.
 
The Seller shall maintain, at its own expense, a blanket Fidelity Bond and an
errors and omissions insurance policy, with broad coverage on all officers,
employees or other persons acting in any capacity requiring such persons to
handle funds, money, documents or papers relating to the Mortgage Loans.  These
policies must insure the Seller against losses resulting from fraud, theft,
errors, omissions, negligence, dishonest or fraudulent acts committed by the
Seller’s personnel, any employees of outside firms that provide data processing
services for the Servicer, and temporary contract employees or student
interns.  The Fidelity Bond shall also protect and insure the Seller against
losses in connection with the release or satisfaction of a Mortgage Loan without
having obtained payment in full of the indebtedness secured thereby.  No
provision of this Subsection 11.12 requiring such Fidelity Bond and errors and
omissions insurance shall diminish or relieve the Seller from its duties and
obligations as set forth in this Agreement.  The minimum coverage under any such
Fidelity Bond and insurance policy shall be at least equal to the corresponding
amounts required by FHA or VA, Fannie Mae in the Fannie Mae Guides or by Freddie
Mac in the Freddie Mac Guide, as amended or restated from time to time, as
applicable, or in an amount as may be permitted to the Seller by express waiver
of FHA or VA and Fannie Mae or Freddie Mac, as applicable.  Upon request of the
Purchaser, the Seller shall cause to be delivered to the Purchaser a certified
true copy of such Fidelity Bond or a certificate evidencing the same with a
statement that the Seller shall endeavor to provide written notice to the
Purchaser thirty (30) days prior to modification or any material change.
 
Subsection 11.13  Title, Management and Disposition of REO Property.
 
Subject to Subsection 11.02, in the event that title to a Mortgaged Property is
acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Purchaser or its nominee.
 
 
46

--------------------------------------------------------------------------------

 

The Seller shall cause to be deposited on a daily basis in the Custodial Account
all revenues received with respect to the conservation of the related REO
Property. The Seller shall make distributions as required on each Remittance
Date to the Purchaser of the net cash flow from the REO Property (which shall
equal the revenues from such REO Property net of the expenses described above
and of any reserves reasonably required from time to time to be maintained to
satisfy anticipated liabilities for such expenses).
 
The disposition of REO Property shall be carried out by the Seller, subject to
Subsection 11.01.  The Purchaser shall pay the Seller a fee of 1.5% of the sales
price for such REO Property for services associated with managing the REO
Property through its disposition.  Upon the request of the Purchaser, and at the
Purchaser’s expense, the Seller shall cause an appraisal of the REO Property to
be performed for the Purchaser.
 
The Seller shall either itself or through an agent selected by the Seller,
manage, conserve, protect and operate the REO Property in the same manner that
it manages, conserves, protects and operates other foreclosed property for its
own account, and in the same manner that similar property in the same locality
as the REO Property is managed.  Any disbursement in excess of $15,000 shall be
made only with the prior written approval of the Purchaser.  The Seller shall
deduct the costs of managing, conserving, protecting and operating the REO
Property from the proceeds of the sale of the REO Property (providing
documentary evidence of such costs) and shall not withdraw funds to cover such
costs from the Custodial Account.
 
The Seller shall not accept any sale offer for an REO Property that is more than
10% below the Reconciled Market Value of the REO Property without the prior
written consent of the Purchaser.
 
Subsection 11.14  Servicing Compensation.
 
As compensation for its interim servicing activities hereunder and subject to
Subsection 11.15, the Seller shall be entitled to retain the Servicing Fee from
interest payments actually collected on the Mortgage Loans.  Additional
servicing compensation in the form of assumption fees, late payment charges,
prepayment penalties, fees related to the disposition of REO Property and other
ancillary income shall be retained by the Seller to the extent not required to
be deposited in the Custodial Account.  The Seller shall be required to pay all
expenses incurred by it in connection with its interim servicing activities
hereunder and shall not be entitled to reimbursement therefor except as
specifically provided for herein.  The Servicing Fee shall not be reduced by the
amount of any guarantee fee payable to FHA or VA.
 
Subsection 11.15  Distributions.
 
On each Remittance Date the Seller shall remit by wire transfer of immediately
available funds to the account designated in writing by the Purchaser of record
on the preceding Record
 
 
47

--------------------------------------------------------------------------------

 

Date all amounts credited to the Custodial Account as of such date, net of
charges against or withdrawals from the Custodial Account pursuant to
Subsection 11.05(c) through (h).
 
Not later than each Remittance Date, the Seller shall from its own funds deposit
in the Custodial Account an amount equal to the aggregate Prepayment Interest
Shortfall due to either Partial Prepayment or Full Prepayment, if any, existing
in respect of the related Principal Prepayment Period.
 
With respect to any remittance received by the Purchaser after the Business Day
on which such payment was due, the Seller shall pay to the Purchaser interest on
any such late payment at an annual rate equal to the rate of interest as is
publicly announced from time to time at its principal office by PrimeLending, a
PlainsCapital Company, or its successor, as its prime lending rate, adjusted as
of the date of each change, plus two percent (2%), but in no event greater than
the maximum amount permitted by applicable law.  Such interest shall be paid by
the Seller to the Purchaser on the date such late payment is made and shall
cover the period commencing with the Business Day on which such payment was due
and ending with the Business Day immediately preceding the Business Day on which
such payment is made, both inclusive.  The payment by the Seller of any such
interest shall not be deemed an extension of time for payment or a waiver of any
Event of Default by the Seller.
 
Subsection 11.16  Statements to the Purchaser.
 
Not later than five (5) days prior to each related Remittance Date, the Seller
shall forward to the Purchaser in an electronic format a statement,
substantially in the form of Exhibit 5 and certified by an Interim Servicing
Officer, setting forth, among other information specified in Exhibit 5, on a
loan-by-loan basis:  (a) the amount of the distribution made on such Remittance
Date which is allocable to principal and allocable to interest; (b) the amount
of servicing compensation received by the Seller during the prior calendar
month; and (c) the aggregate Stated Principal Balance of the Mortgage Loans as
of the last day of the preceding month.  Such statement shall also include
information regarding delinquencies on Mortgage Loans, indicating the number and
aggregate principal amount of Mortgage Loans which are either one (1), two (2)
or three (3) or more months delinquent.  The Seller shall submit to the
Purchaser monthly a liquidation report with respect to each Mortgaged Property
sold in a foreclosure sale as of the related Record Date and not previously
reported.  Such liquidation report shall be incorporated into the remittance
report delivered to Purchaser in the form of Exhibit 5 hereto.  The Seller shall
also provide such information as set forth above to the Purchaser in electronic
form in the Seller’s standard format, a copy of which has been provided by the
Seller.
 
In addition, the Seller shall submit to the Purchaser monthly loan-by-loan
default information including, without limitation, notes made and retained by
the Seller in connection with servicing the defaulted loan, the reasons for the
default, updated values of the Mortgaged Property, updated FICO scores on the
Mortgagor and information regarding Servicing Advances made.

 
48

--------------------------------------------------------------------------------

 


The Seller shall prepare and file any and all tax returns, information
statements or other filings required to be delivered to any governmental taxing
authority, the Mortgagor or to the Purchaser pursuant to any applicable law with
respect to the Mortgage Loans and the transactions contemplated hereby.  In
addition, the Seller shall provide the Purchaser with such information
concerning the Mortgage Loans as is necessary for such Purchaser to prepare
federal income tax returns as the Purchaser may reasonably request from time to
time.
 
Subsection 11.17  [Reserved].
 
Subsection 11.18  Assumption Agreements.
 
The Seller will use its reasonable best efforts to enforce any “due-on-sale”
provision contained in any Mortgage or Mortgage Note; provided that, subject to
the Purchaser’s prior approval, the Seller shall permit such assumption if so
required in accordance with the terms of the Mortgage, the Mortgage Note, or by
the provisions of applicable law or regulation, including but not limited to the
Garn-St. Germain Depository Institutions Act of 1982 and its implementing
regulations.  When the Mortgaged Property has been conveyed by the Mortgagor
prior to payment in full of the Mortgage Loan, the Seller will, to the extent it
has knowledge of such conveyance, exercise its rights to accelerate the maturity
of such Mortgage Loan under the “due-on-sale” clause applicable thereto;
provided, however, the Seller will not exercise such rights if prohibited by law
or regulation from doing so or if the exercise of such rights would impair or
threaten to impair any recovery under the related Primary Mortgage Insurance
Policy, if any.  In connection with any such assumption, the outstanding
principal amount, the Monthly Payment, the Mortgage Interest Rate, the Lifetime
Rate Cap (if applicable), the Gross Margin (if applicable), the Initial Rate
Cap  (if applicable) or the Periodic Rate Cap (if applicable) of the related
Mortgage Note shall not be changed, and the term of the Mortgage Loan will not
be increased or decreased.  If an assumption is allowed pursuant to this
Subsection 11.18, the Seller with the prior consent of the issuer of the Primary
Mortgage Insurance Policy, if any, is authorized to enter into a substitution of
liability agreement with the purchaser of the Mortgaged Property pursuant to
which the original Mortgagor is released from liability and the purchaser of the
Mortgaged Property is substituted as Mortgagor and becomes liable under the
Mortgage Note.   If the Seller is prohibited from enforcing such “due-on-sale”
clause, then the Seller will attempt to enter into an assumption and
modification agreement with the Person to whom the Mortgaged Property has been
conveyed or is proposed to be conveyed, pursuant to which such Person becomes
liable under the Mortgage Note and, to the extent permitted by applicable state
law, the Mortgagor remains liable thereon.
 
Subsection 11.19  Satisfaction of Mortgages and Release of Mortgage Files.
 
Upon the payment in full of any Mortgage Loan, or the receipt by the Seller of a
notification that payment in full will be escrowed in a manner customary for
such purposes, the Seller will obtain the portion of the Mortgage File that is
in the possession of the Purchaser or its designee, prepare and process any
required satisfaction or release of the Mortgage and notify the Purchaser in
accordance with the provisions of this Agreement.  The Purchaser agrees to
deliver to the Seller (or cause to be delivered to the Seller) the original
Mortgage Note for any Mortgage
 
 
49

--------------------------------------------------------------------------------

 

Loan not later than five (5) Business Days following its receipt of a notice
from the Seller that such a payment in full has been received or that a
notification has been received that such a payment in full shall be made. Such
Mortgage Note shall be held by the Seller, in trust, for the purpose of
canceling such Mortgage Note and delivering the canceled Mortgage Note to the
Mortgagor in a timely manner as and to the extent provided under any applicable
federal or state law.
 
In the event the Seller grants a satisfaction or release of a Mortgage without
having obtained payment in full of the indebtedness secured by the Mortgage, the
Seller shall remit to the Purchaser the Stated Principal Balance of the related
Mortgage Loan by deposit thereof in the Custodial Account.  The Fidelity Bond
shall insure the Seller against any loss it may sustain with respect to any
Mortgage Loan not satisfied in accordance with the procedures set forth herein.
 
Subsection 11.20  Seller Shall Provide Access and Information as Reasonably
Required.
 
The Seller shall provide to the Purchaser, and for any Purchaser insured by FDIC
or NAIC, the supervisory agents and examiners of FDIC and OTS or NAIC, access to
any documentation regarding the Mortgage Loans which may be required by
applicable regulations.  Such access shall be afforded without charge, but only
upon reasonable request, during normal business hours and at the offices of the
Seller.
 
In addition, the Seller shall furnish upon request by the Purchaser, during the
term of this Agreement, such periodic, special or other reports or information,
whether or not provided for herein, as shall be necessary, reasonable and
appropriate with respect to the purposes of this Agreement and applicable
regulations.  All such reports or information shall be provided by and in
accordance with all reasonable instructions and directions the Purchaser may
require.  The Seller agrees to execute and deliver all such instruments and take
all such action as the Purchaser, from time to time, may reasonably request in
order to effectuate the purposes and to carry out the terms of this Agreement.
 
Subsection 11.21  Inspections.
 
The Seller shall inspect the Mortgaged Property as often deemed necessary by the
Seller to assure itself that the value of the Mortgaged Property is being
preserved.  In addition, if any Mortgage Loan is more than forty-five (45) days
delinquent, the Seller shall inspect the Mortgaged Property and shall conduct
subsequent inspections in accordance with Customary Servicing Procedures or as
may be required by the primary mortgage guaranty insurer.  The Seller shall keep
a written report of each such inspection and shall provide a copy of such
inspection to the Purchaser upon the request of the Purchaser.
 
 
50

--------------------------------------------------------------------------------

 

Subsection 11.22  Restoration of Mortgaged Property.
 
The Seller need not obtain the approval of the Purchaser prior to releasing any
Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be applied to
the restoration or repair of the Mortgaged Property if such release is in
accordance with Customary Servicing Procedures.  For claims greater than
$15,000, at a minimum, the Seller shall comply with the following conditions in
connection with any such release of Insurance Proceeds or Condemnation Proceeds:
 
(a)            the Seller shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;
 
(b)           the Seller shall take all steps necessary to preserve the priority
of the lien of the Mortgage, including, but not limited to requiring waivers
with respect to mechanics’ and materialmen’s liens;
 
(c)            the Seller shall verify that the Mortgage Loan is not in default;
and
 
(d)           pending repairs or restoration, the Seller shall place the
Insurance Proceeds or Condemnation Proceeds in the Escrow Account.
 
If the Purchaser is named as an additional loss payee, the Seller is hereby
empowered to endorse any loss draft issued in respect of such a claim in the
name of the Purchaser.
 
Subsection 11.23  Fair Credit Reporting Act.
 
The Seller, in its capacity as interim servicer for each Mortgage Loan, agrees
to fully furnish, in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information (e.g., favorable and
unfavorable) on its borrower credit files to Equifax, Experian and Trans Union
Credit Information Company (three of the credit repositories), on a monthly
basis.
 
Subsection 11.24  Transfer of Servicing to Purchaser.
 
The Seller shall cause all Servicing Rights and obligations with respect to the
Mortgage Loans to be transferred to the Purchaser (or such person as the
Purchaser may designate) on the Servicing Transfer Date.  The Seller hereby
agrees to comply with the Servicing Transfer Instructions attached hereto as
Exhibit 10.
 
Subsection 11.25  Payments Received.
 
The Seller shall apply all payments received in respect of the Mortgage Loans
during the Interim Servicing Period and after the Transfer Date in accordance
with the Servicing Transfer Instructions.
 
 
51

--------------------------------------------------------------------------------

 

SECTION 12.  The Seller.
 
Subsection 12.01  Indemnification; Third Party Claims.
 
(a)           The Seller agrees to indemnify and hold harmless the Purchaser
against any and all claims, losses, penalties, fines, forfeitures, legal fees
and related costs, judgments, and any other costs, fees and expenses that the
Purchaser may sustain in any way related to or resulting from (i) any claim,
demand, defense or assertion based on or grounded upon or resulting from, or
alleging a breach of a representation or warranty set forth in Sections 7.01 or
7.02 of this Agreement, and without regard to any knowledge qualifier included
in any such representation or warranty, (ii) a breach by the Seller of any of
its duties or obligations under this Agreement or (iii) any material
misstatements or omissions contained in any information provided by the Seller
pursuant to Section 32 or any failure by the Seller to comply with Section 32.
 
(b)           The Seller shall immediately notify the Purchaser if a claim is
made by a third party with respect to this Agreement or the Mortgage Loans, and
the Seller shall assume (with the written consent of the Purchaser) the defense
of any such claim and pay all expenses in connection therewith, including
counsel fees.  If the Seller has assumed the defense of the Purchaser, the
Seller shall provide the Purchaser with a written report of all expenses and
advances incurred by the Seller pursuant to this Subsection 12.01 and the
Purchaser shall promptly reimburse the Seller for all amounts advanced by it
pursuant to the preceding sentence except when the claim in any way relates to
or results from anything listed in clauses (i), (ii) or (iii) of Subsection
12.01(a).
 
Subsection 12.02  Merger or Consolidation of the Seller.
 
The Seller will keep in full effect its existence, rights and franchises as a
national banking association, and will obtain and preserve its qualification to
do business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement or any of
the Mortgage Loans and to perform its duties under this Agreement.
 
Any Person into which the Seller may be merged or consolidated, or any entity
resulting from any merger, conversion or consolidation to which the Seller shall
be a party, or any Person succeeding to substantially all of the business of the
Seller shall be the successor of the Seller hereunder, without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.
 
Subsection 12.03  Limitation on Liability of the Seller and Others.
 
The duties and obligations of the Seller in its capacity as the interim servicer
of the Mortgage Loans shall be determined solely by the express provisions of
this Agreement, the Seller as interim servicer shall not be liable except for
the performance of such duties and obligations as are specifically set forth in
this Agreement and no implied covenants or obligations shall be read into this
Agreement against the Seller as interim servicer.  Neither the Seller nor any of
the directors, officers, employees or agents of the Seller shall be under any
 
 
52

--------------------------------------------------------------------------------

 

liability to the Purchaser for any action taken or for refraining from the
taking of any action in accordance with Customary Servicing Procedures and
otherwise in good faith pursuant to this Agreement or for errors in judgment;
provided, however, that this provision shall not protect the Seller as interim
servicer against any liability resulting from any breach of any representation
or warranty made herein, or from any liability specifically imposed on the
Seller as interim servicer herein; and, provided further, that this provision
shall not protect the Seller as interim servicer against any liability that
would otherwise be imposed by reason of the willful misfeasance, bad faith or
gross negligence in the performance of duties or by reason of reckless disregard
of the obligations or duties hereunder.  The Seller and any director, officer,
employee or agent of the Seller may rely on any document of any kind which it in
good faith reasonably believes to be genuine and to have been adopted or signed
by the proper authorities respecting any matters arising hereunder.  Subject to
the terms of Subsection 12.01, the Seller shall have no obligation to appear
with respect to, prosecute or defend any legal action which is not incidental to
the Seller’s duty to service the Mortgage Loans in accordance with this
Agreement.
 
SECTION 13.    Default.
 
Subsection 13.01  Events of Default.
 
In case one or more of the following Events of Default by the Seller shall occur
and be continuing:
 
(a)          any failure by the Seller to remit to the Purchaser any payment
required to be made under the terms of this Agreement which continues unremedied
for a period of two (2) Business Days;
 
(b)          failure by the Seller to duly observe or perform, in any material
respect, any other covenants, obligations or agreements of the Seller as set
forth in this Agreement which failure continues unremedied for a period of
thirty (30) days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Seller by the
Purchaser;
 
(c)           a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshalling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Seller and such
decree or order shall have remained in force, undischarged or unstayed for a
period of sixty (60) days;
 
(d)           the Seller shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, bankruptcy, readjustment of debt,
marshalling of assets and liabilities or similar proceedings of or relating to
the Seller or relating to all or substantially all of the Seller’s property;
 
(e)           the Seller shall admit in writing its inability to pay its debts
as they become due, file a petition to take advantage of any applicable
insolvency or reorganization statute, make an assignment for the benefit of its
creditors, or voluntarily suspend payment of its obligations;
 
 
53

--------------------------------------------------------------------------------

 

(f)            the Seller shall cease to be qualified to do business under the
laws of any state in which a Mortgaged Property is located, but only to the
extent such qualification is necessary to ensure the enforceability of each
Mortgage Loan and to perform the Seller’s obligations under this Agreement;
 
(g)           the Seller shall fail to meet the servicer eligibility
qualifications of Fannie Mae or the Seller shall fail to meet the servicer
eligibility qualifications of Freddie Mac; or
 
(h)           the Seller shall fail to repurchase a Mortgage Loan within 30 days
of the final decision of an Arbitrator that the Seller is obligated to
repurchase such Mortgage Loan;
 
then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Purchaser, by notice in writing to the Seller, may, in
addition to whatever rights the Purchaser may have at law or equity to damages,
including injunctive relief and specific performance, commence termination of
all the rights and obligations of the Seller under this Agreement and in and to
the Mortgage Loans and the proceeds thereof.  Upon receipt by the Seller of such
written notice from the Purchaser stating that it intends to terminate the
Seller as a result of such Event of Default, all authority and power of the
Seller under this Agreement, including any compensation due the Seller under
this Agreement on and after the effective date of termination, whether with
respect to the Mortgage Loans or otherwise, shall pass to and be vested in the
successor appointed pursuant to Subsection 14.02.  Upon written request from the
Purchaser, the Seller shall prepare, execute and deliver to a successor any and
all documents and other instruments, place in such successor’s possession all
Mortgage Files and do or cause to be done all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, including, but
not limited to, the transfer and endorsement or assignment of the Mortgage Loans
and related documents to the successor at the Seller’s sole expense.  The Seller
agrees to cooperate with the Purchaser and such successor in effecting the
termination of the Seller’s responsibilities and rights hereunder, including,
without limitation, the transfer to such successor for administration by it of
all amounts which shall at the time be credited by the Seller to the Custodial
Account or Escrow Account or thereafter received with respect to the Mortgage
Loans.
 
Subsection 13.02  Waiver of Default.
 
The Purchaser may waive any default by the Seller in the performance of its
obligations hereunder and its consequences.  Upon any waiver of a past default,
such default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been remedied for every purpose of this Agreement.  No
such waiver shall extend to any subsequent or other default or impair any right
consequent thereto except to the extent expressly so waived.
 
 
54

--------------------------------------------------------------------------------

 

SECTION 14.   Termination.
 
Subsection 14.01  Termination.
 
If the Servicing Transfer Date has not occurred, the respective obligations and
responsibilities of the Seller, as interim servicer of the Mortgage Loans, shall
terminate upon (a) the distribution to the Purchaser of the final payment or
liquidation with respect to the last Mortgage Loan (or advances of same by the
Seller) or (b) the disposition of all property acquired upon foreclosure or deed
in lieu of foreclosure with respect to the last Mortgage Loan and the remittance
of all funds due hereunder.  Upon written request from the Purchaser in
connection with any such termination, the Seller shall prepare, execute and
deliver any and all documents and other instruments, place in the Purchaser’s
possession all Mortgage Files, and do or accomplish all other acts or things
necessary or appropriate to effect the purposes of such notice of termination,
whether to complete the transfer and endorsement or assignment of the Mortgage
Loans and related documents, or otherwise, at the Purchaser’s sole expense.  The
Seller agrees to cooperate with the Purchaser and such successor in effecting
the termination of the Seller’s responsibilities and rights hereunder as interim
servicer, including, without limitation, the transfer to such successor for
administration by it of all cash amounts which shall at the time be credited by
the Seller to the Custodial Account or Escrow Account or thereafter received
with respect to the Mortgage Loans.
 
Subsection 14.02  Successors to the Seller as Interim Servicer.
 
Prior to the termination of the Seller’s responsibilities and duties under this
Agreement pursuant to Subsections 13.01 or 14.01, the Purchaser shall
(a) succeed to and assume all of the Seller’s responsibilities, rights, duties
and obligations under this Agreement or (b) appoint a successor which shall
succeed to all rights and assume all of the responsibilities, duties and
liabilities of the Seller under this Agreement upon such termination.  In
connection with such appointment and assumption, the Purchaser may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans as it and such successor shall agree.  In the event that the Seller’s
duties, responsibilities and liabilities under this Agreement shall be
terminated pursuant to the aforementioned Subsections, the Seller shall
discharge such duties and responsibilities during the period from the date it
acquires knowledge of such termination until the effective date thereof with the
same degree of diligence and prudence which it is obligated to exercise under
this Agreement, and shall take no action whatsoever that might impair or
prejudice the rights or financial condition of its successor.  The resignation
or removal of the Seller pursuant to the aforementioned Subsections shall not
become effective until a successor shall be appointed pursuant to this
Subsection and shall in no event relieve the Seller of the representations and
warranties made pursuant to Subsections 7.01 and 7.02 and the remedies available
to the Purchaser under Subsection 7.03, it being understood and agreed that the
provisions of such Subsections 7.01 and 7.02 shall be applicable to the Seller
notwithstanding any such resignation or termination of the Seller, or the
termination of this Agreement.
 
 
55

--------------------------------------------------------------------------------

 

Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Seller and to the Purchaser an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabilities of the
Seller as interim servicer, with like effect as if originally named as a party
to this Agreement.  Any termination or resignation of the Seller or this
Agreement pursuant to Subsections 13.01 or 14.01 shall not affect any claims
that the Purchaser may have against the Seller based upon facts and
circumstances arising prior to any such termination or resignation.
 
The Seller shall promptly deliver to the successor the funds in the Custodial
Account and Escrow Account and all Mortgage Files and related documents and
statements held by it hereunder and the Seller shall account for all funds and
shall execute and deliver such instruments and do such other things as may
reasonably be required to more fully and definitively vest in the successor all
such rights, powers, duties, responsibilities, obligations and liabilities of
the Servicer.
 
Upon a successor’s acceptance of appointment as such, the Seller shall notify by
mail the Purchaser of such appointment.
 
Subsection 14.03  Termination of Interim Servicing by Purchaser.
 
The Seller shall not be entitled to any compensation related to any termination
of its servicing rights and obligations under this Agreement.  The Purchaser may
terminate this Agreement without cause and transfer interim servicing to a
successor interim servicer at any time.  Upon written request from the Purchaser
in connection with any such termination, the Seller shall prepare, execute and
deliver, any and all documents and other instruments, and do or accomplish all
other acts or things necessary or appropriate to effect the purposes of such
notice of termination, whether to complete the transfer and endorsement or
assignment of the Mortgage Loans and related documents, or otherwise, and
including the delivery to or at the direction of the Purchaser, all contents of
the Mortgage Files in the possession of the Seller, at the Purchaser’s sole
expense.  The Seller agrees to cooperate with the Purchaser and such successor
in effecting the termination of the Seller’s responsibilities and rights
hereunder as interim servicer, including, without limitation, the transfer to
such successor for administration by it of all cash amounts which shall at the
time be credited by the Seller to the Custodial Account or Escrow Account or
thereafter received with respect to the Mortgage Loans.
 
SECTION 15.  Notices.
 
All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if mailed, by registered or certified mail,
return receipt requested, or, if by other means, when received by the other
party at the address as follows:
 
(a)           if to the Purchaser:
 
 
56

--------------------------------------------------------------------------------

 
 
Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
Mill Valley, CA 94941
Attention:  Loss Mitigation
Phone: (415) 380-3445
Facsimile:  (415) 381-1773
 
With a copy to the General Counsel at the same address.
 
(b)          if to the Seller:
 
PrimeLending, a PlainsCapital Company
18111 Preston Road, Suite 900
Dallas, Texas 75252
Attention:  Mr. Scott Eggen, SVP
Phone:  972-248-7866


With a copy to the General Counsel at the same address.
 
or such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).
 
SECTION 16.   Severability Clause.
 
Any part, provision, representation or warranty of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.  Any part, provision, representation or warranty of
this Agreement which is prohibited or unenforceable or is held to be void or
unenforceable in any jurisdiction shall be ineffective, as to such jurisdiction,
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction.  To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof.  If the invalidity of any
part, provision, representation or warranty of this Agreement shall deprive any
party of the economic benefit intended to be conferred by this Agreement, the
parties shall negotiate, in good-faith, to develop a structure the economic
effect of which is nearly as possible the same as the economic effect of this
Agreement without regard to such invalidity.
 
SECTION 17.   No Partnership.
 
Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto and the services of the Seller shall
be rendered as an independent contractor and not as agent for the Purchaser.
 
 
57

--------------------------------------------------------------------------------

 

SECTION 18.   Counterparts.
 
This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.
 
SECTION 19.   Governing Law; Choice of Forum; Waiver of Jury Trial.
 
EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, THE AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS OF NEW YORK (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW) OR ANY OTHER JURISDICTION.
 
EACH PARTY HERETO KNOWINGLY, INTENTIONALLY AND IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF IN ANY
WAY RELATED TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Except as to those matters which this Agreement provides shall be submitted to
Arbitration, with respect to any claim or action arising hereunder, the parties
(a) irrevocably submit to the nonexclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in The City of New York, New York, and appellate courts from any
thereof, and (b) irrevocably waive any objection which such party may have at
any time to the laying of venue of any suit, action or proceeding arising out of
or relating to this Agreement brought in any such court, and irrevocably waive
any claim that any such suit action or proceeding brought in any such court has
been brought in an inconvenient forum.
 
 
58

--------------------------------------------------------------------------------

 


SECTION 20.   Intention of the Parties.
 
It is the intention of the parties that the Purchaser is purchasing, and the
Seller is selling, the Mortgage Loans and not a debt instrument of the Seller or
another security.  Accordingly, the parties hereto each intend to treat the
transaction for federal income tax purposes as a sale by the Seller, and a
purchase by the Purchaser, of the Mortgage Loans.  The Purchaser shall have the
right to review the Mortgage Loans and the related Mortgage Files to determine
the characteristics of the Mortgage Loans which shall affect the federal income
tax consequences of owning the Mortgage Loans and the Seller shall cooperate
with all reasonable requests made by the Purchaser in the course of such review.
 
It is not the intention of the parties that such conveyances be deemed a pledge
thereof.  However, in the event that, notwithstanding the intent of the parties,
such assets are held to be the property of the Seller or if for any other reason
this Agreement is held or deemed to create a security interest in either such
assets, then (a) this Agreement shall be deemed to be a security agreement
within the meaning of the Uniform Commercial Code of the State of New York and
(b) the conveyances provided for in this Agreement shall be deemed to be an
assignment and a grant by the Seller to the Purchaser of a security interest in
all of the assets transferred, whether now owned or hereafter acquired.
 
SECTION 21.   Waivers.
 
No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.
 
SECTION 22.   Exhibits.
 
The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.
 
SECTION 23.   General Interpretive Principles.
 
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:
 
(a)           the terms defined in this Agreement have the meanings assigned to
them in this Agreement and include the plural as well as the singular, and the
use of any gender herein shall be deemed to include the other gender;
 
(b)           accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;
 
 
59

--------------------------------------------------------------------------------

 

(c)           references herein to “Articles,” “Sections,” “Subsections,”
“Paragraphs” and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;
 
(d)           the headings of the various articles, sections, subsections and
paragraphs of this Agreement and the table of contents are for convenience of
reference only and shall not modify, define, expand or limit any of the terms or
provisions hereof;
 
(e)           reference to a Subsection without further reference to a Section
is a reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
 
(f)           the words “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision; and
 
(g)          the term “include” or “including” shall mean without limitation by
reason of enumeration.
 
SECTION 24.   Reproduction of Documents.
 
This Agreement and all documents relating thereto, including, without limitation
(a) consents, waivers and modifications which may hereafter be executed,
(b) documents received by any party at the closing and (c) financial statements,
certificates and other information previously or hereafter furnished, may be
reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party hereto in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.
 
SECTION 25.   Amendment.
 
This Agreement may be amended from time to time by the Purchaser and the Seller
by written agreement signed by the parties hereto.
 
SECTION 26.   Confidentiality.
 
The Purchaser and the Seller shall employ proper procedures and standards
designed to maintain the confidential nature of the terms of this Agreement,
except to the extent (a) the disclosure of which is reasonably believed by such
party to be required in connection with regulatory requirements or other legal
requirements relating to its affairs; (b) disclosed to any one or more of such
party’s employees, officers, directors, agents, attorneys or accountants who
 
 
60

--------------------------------------------------------------------------------

 

would have access to the contents of this Agreement and such data and
information in the normal course of the performance of such person’s duties for
such party, to the extent such party has procedures in effect to inform such
person of the confidential nature thereof; (c) that is disclosed in a
prospectus, prospectus supplement or private placement memorandum relating to a
Securitization Transaction of the Mortgage Loans by the Purchaser (or an
affiliate assignee thereof) or to any person in connection with the resale or
proposed resale of all or a portion of the Mortgage Loans by such party in
accordance with the terms of this Agreement; and (d) that is reasonably believed
by such party to be necessary for the enforcement of such party’s rights under
this Agreement.
 
SECTION 27.   Entire Agreement.
 
This Agreement constitutes the entire agreement and understanding relating to
the subject matter hereof between the parties hereto and any prior oral or
written agreements between them shall be deemed to have merged herewith.
 
SECTION 28.   Further Agreements.
 
The Seller and the Purchaser each agree to execute and deliver to the other such
reasonable and appropriate additional documents, instruments or agreements as
may be necessary or appropriate to effectuate the purposes of this Agreement.
 
SECTION 29.   Successors and Assigns.
 
This Agreement shall bind and inure to the benefit of and be enforceable by the
initial Purchaser and the Seller, and the respective successors and assigns of
the Purchaser and the Seller.  The initial Purchaser and any subsequent
purchasers may assign this Agreement to any Person to whom any Mortgage Loan is
transferred pursuant to a sale or financing without the consent of the
Seller.  Upon any such assignment, the Person to whom such assignment is made
shall succeed to all rights and obligations of the Purchaser under this
Agreement to the extent of the related Mortgage Loan or Mortgage Loans and this
Agreement, to the extent of the related Mortgage Loan or Mortgage Loans, shall
be deemed to be a separate and distinct agreement between the Seller and such
purchaser, and a separate and distinct agreement between the Seller and each
other purchaser to the extent of the other related Mortgage Loan or Mortgage
Loans.  The Seller shall not assign this Agreement or resign from the
obligations and duties hereby imposed on it except by mutual consent of the
Seller and the Purchaser.
 
SECTION 30.   Non-Solicitation.
 
From and after the Closing Date, the Seller and any of its respective affiliates
hereby agrees that it will not take any action or permit or cause any action to
be taken by any of its agents or affiliates, or by any independent contractors
on its behalf, to personally, by telephone or mail, solicit a Mortgagor under
any Mortgage Loan for the purpose of refinancing a Mortgage
 
 
61

--------------------------------------------------------------------------------

 

Loan, in whole or in part, without the prior written consent of the
Purchaser.  It is understood and agreed that all rights and benefits relating to
the solicitation of any Mortgagors and the attendant rights, title and interest
in and to the list of such Mortgagors and data relating to their Mortgages
(including insurance renewal dates) shall be transferred to the Purchaser
pursuant hereto on the Closing Date and neither the Seller nor any of its
respective affiliates shall take any action to undermine these rights and
benefits.
 
Notwithstanding the foregoing, it is understood and agreed that the Seller or
any of its respective affiliates may advertise its availability for handling
refinancings of mortgages in its portfolio, including the promotion of terms it
has available for such refinancings, through the sending of letters or
promotional material, so long as it does not specifically target Mortgagors and
so long as such promotional material either is sent to the mortgagors for all of
the mortgages in the A-quality servicing portfolio of the Seller and any of its
affiliates (those it owns as well as those serviced for others) or sent to all
of the mortgagors who have specific types of mortgages (such as FHA, VA,
conventional fixed-rate or conventional adjustable-rate), or sent to those
mortgagors whose mortgages fall within specific interest rate ranges.
 
Promotions undertaken by the Seller or by any affiliate of the Seller which are
directed to the general public at large (including, without limitation, mass
mailing based on commercially acquired mailing lists, newspaper, radio and
television advertisements), shall not constitute solicitation under this
Section 30.
 
SECTION 31.  Protection of Consumer Information.
 
Each party agrees that it (i) shall comply with any applicable laws and
regulations regarding the privacy and security of Consumer Information, (ii)
shall not use Consumer Information in any manner inconsistent with any
applicable laws and regulations regarding the privacy and security of Consumer
Information, (iii) shall not disclose Consumer Information to third parties
except at the specific written direction of the Seller, (iv) shall maintain
adequate physical, technical and administrative safeguards to protect Consumer
Information from unauthorized access and (v) shall immediately notify the Seller
of any actual or suspected breach of the confidentiality of Consumer
Information.
 
SECTION 32.  Cooperation of the Seller with a Reconstitution; Regulation AB
Compliance.
 
(a)           The Seller acknowledges and the Purchaser agrees that with respect
to some or all of the Mortgage Loans, the Purchaser may effect either:
 
(1)           one or more Whole Loan Transfers; and
 
(2)           one or more Securitizations.
 
 
62

--------------------------------------------------------------------------------

 

(b)           The Seller shall cooperate with the Purchaser in connection with
any Whole Loan Transfer contemplated by the Purchaser pursuant to this
Section.  In connection therewith, the Purchaser shall deliver any
Reconstitution Agreement or other document related to the Whole Loan Transfer to
the Seller at least fifteen (15) days prior to such transfer and the Seller
shall execute any Reconstitution Agreement that restates the representations and
warranties contained in Subsection 7.01 as of the related Closing Date and
Subsection 7.02 herein as of the Reconstitution Date.  Any prospective assignees
of the Purchaser who have entered into a commitment to purchase any of the
Mortgage Loans in a Whole Loan Transfer may review the Seller’s servicing and
origination operations, upon reasonable prior notice to the Seller, and the
Seller shall cooperate with such review and underwriting to the extent such
prospective assignees request information or documents that are available and
can be produced without unreasonable expense or effort.  Subject to any
applicable laws, the Seller shall make the Mortgage Files related to the
Mortgage Loans held by the Seller during the Interim Servicing Period available
at the Seller’s principal operations center for review by any such prospective
assignees during normal business hours upon reasonable prior notice to the
Seller (in no event fewer than five (5) Business Days’ prior notice).  The
Seller may, in its sole discretion, require that such prospective assignees sign
a confidentiality agreement with respect to such information disclosed to the
prospective assignee which is not available to the public at large and a release
agreement with respect to its activities on the Seller’s premises.  The
Purchaser hereby agrees to reimburse the Seller for reasonable “out-of-pocket”
expenses incurred by the Seller that relate to such Whole Loan Transfer,
including without limitation reimbursement for the amount which reasonably
reflects time and effort expended by the Seller in connection therewith.
 
(c)           In order to facilitate compliance with Regulation AB promulgated
under the Securities Act, the Seller and the Purchaser agree to comply with the
provisions of the Regulation AB Compliance Addendum attached hereto as Addendum
I.
 
(d)           The Seller shall cooperate with the Purchaser in connection with
any Securitization contemplated by the Purchaser pursuant to this Section.  In
connection therewith, the Purchaser shall deliver any Reconstitution Agreement
or other document related to the Securitization to the Seller at least fifteen
(15) days prior to the closing of such Securitization and the Seller shall
execute any Reconstitution Agreement that restates the representations and
warranties contained in Subsection 7.01 as of the related Closing Date and
Subsection 7.02 herein as of the Reconstitution Date.  The Reconstitution
Agreement shall include such other terms as may be reasonably necessary to
effect the Securitization.
 
(e)           In connection with each Securitization, the Seller shall deliver
to the Purchaser and to any Person designed by the Purchaser, (i) such
statements and audit letters of certified public accountants pertaining to
information provided by the Seller as are customarily delivered by originators
such as the Seller in connection with securitization transactions and (ii)
opinions of counsel as are customarily delivered by originators and reasonably
determined by the Purchaser to be necessary in connection any Securitization.
 
(f)           Prior to the Servicing Transfer Date, all Mortgage Loans not sold
or transferred pursuant to a Whole Loan Transfer or Securitization shall be
subject to this Agreement and shall continue to be serviced in accordance with
the terms of this Agreement and with respect thereto this Agreement shall remain
in full force and effect.  It is understood and agreed by the Purchaser
 
 
63

--------------------------------------------------------------------------------

 

and the Seller that the right to effectuate such Whole Loan Transfer or
Securitization as contemplated by this Section 32 is limited to the Purchaser.
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
64

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized on the date first above
written.
 
Redwood Residential Acquisition Corporation,
as Purchaser
 
By:
/s/ John Isbrandtsen
Name: 
John Isbrandtsen
Title: 
Authorized Officer
 
PrimeLending, a PlainsCapital Company,
as Seller
 
By:
/s/ Scott Eggen Name: 
Scott Eggen
Title: 
Senior Vice President Capital Markets

 
[Flow Mortgage Loan Purchase and Sale Agreement, dated January 30, 2011]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
 
MORTGAGE LOAN DOCUMENTS
 
With respect to each Mortgage Loan, the Mortgage Loan Documents shall consist of
the following:
 
(a)           the original Mortgage Note bearing all intervening endorsements,
endorsed in blank and signed in the name of the Seller by an officer thereof or,
if the original Mortgage Note has been lost or destroyed, a lost note affidavit;
 
(b)           the original Assignment of Mortgage with assignee’s name left
blank;
 
(c)           the original of any guarantee executed in connection with the
Mortgage Note;
 
(d)           the original Mortgage with evidence of recording thereon, or if
any such mortgage has not been returned from the applicable recording office or
has been lost, or if such public recording office retains the original recorded
mortgage, a photocopy of such mortgage certified by the Seller to be a true and
complete copy of the original recorded mortgage;
 
(e)           the originals of all assumption, modification, consolidation or
extension agreements, if any, with evidence of recording thereon;
 
(f)           the originals of all intervening assignments of mortgage with
evidence of recording thereon, or if any such intervening assignment of mortgage
has not been returned from the applicable recording office or has been lost or
if such public recording office retains the original recorded assignments of
mortgage, a photocopy of such intervening assignment of mortgage, certified by
the Seller to be a true and complete copy of the original recorded intervening
assignment of mortgage;
 
(g)           the original mortgagee title insurance policy including an
Environmental Protection Agency Endorsement and, with respect to any Adjustable
Rate Mortgage Loan, an adjustable-rate endorsement;
 
(h)           the original of any security agreement, chattel mortgage or
equivalent document executed in connection with the Mortgage; and
 
(i)            a copy of any applicable power of attorney.
 
With respect to each Mortgage Loan that is secured by a first lien on and a
perfected security interest in Co-op Shares and the related Proprietary Lease
(as such terms are defined below) granting exclusive rights to occupy the
related co-op unit in the building owned by the related co-op corporation, in
lieu of delivering the documents listed above the Seller shall deliver the
following documents to the Purchaser or its designee:

 
1-1

--------------------------------------------------------------------------------

 

(i)
the original Mortgage Note together with any applicable riders, endorsed in
blank, with all prior and intervening endorsements as may be necessary to show a
complete chain of endorsements;



(ii)
the original security agreement;



(iii)
the original lease on a co-op unit evidencing the possessory interest of the
owner of the Co-op Shares in such co-op unit (the “Proprietary Lease”) and an
original assignment of the Proprietary Lease in blank;



(iv)
the original recognition agreement;



(v)
the original stock certificate representing the shares of stock issued by a
co-op corporation and allocated to a co-op unit (the “Co-op Shares”) and
original stock power in blank;



(vi)
the original UCC-1 financing statement with evidence of filing; and



(vii)
the original UCC-3 assignment in blank.


 
1-2

--------------------------------------------------------------------------------

 


EXHIBIT 2
 
CONTENTS OF EACH MORTGAGE FILE
 
With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, unless otherwise disclosed to the Purchaser on the data tape,
which shall be delivered to the Purchaser, with a copy retained by the Seller as
necessary:
 
(a)           The Mortgage Loan Documents as listed in Exhibit 1.
 
(b)           Residential loan application.
 
(c)           Mortgage Loan closing statement.
 
(d)           Verification of employment and income, including the executed
4506T if required.
 
(e)           Verification of acceptable evidence of source and amount of down
payment.
 
(f)            Credit report on Mortgagor, in a form acceptable to either Fannie
Mae or Freddie Mac.
 
(g)           Residential appraisal report.
 
(h)           Photograph of the Mortgaged Property.
 
(i)            Survey of the Mortgaged Property, unless a survey is not required
by the title insurer.
 
(j)            Copy of each instrument necessary to complete identification of
any exception set forth in the exception schedule in the title policy, i.e., map
or plat, restrictions, easements, home owner association declarations, etc.
 
(k)           Copies of all required disclosure statements.
 
(l)            If applicable, termite report, structural engineer’s report,
water potability and septic certification.
 
(m)           Sales contract, if applicable.
 
(n)           The Primary Mortgage Insurance policy or certificate of insurance
or electronic notation of the existence of such policy, where required pursuant
to the Agreement.
 
(o)           Evidence of electronic notation of the hazard insurance policy,
and, if required by law, evidence of the flood insurance policy.
 
(p)           Any documentation provided by the Mortgagor or obtained by the
Seller in connection with the granting of any underwriting exception.
 
(q)           All other documentation involved in the underwriting or
origination of the related Mortgage Loan.
 
 
2-1

--------------------------------------------------------------------------------

 

EXHIBIT 3
 
UNDERWRITING GUIDELINES
 
[ON FILE WITH THE PURCHASER]
 
 
3-1

--------------------------------------------------------------------------------

 

EXHIBIT 4
 
[Reserved]
 
 
4-1

--------------------------------------------------------------------------------

 

EXHIBIT 5
 
FORM OF MONTHLY REMITTANCE REPORT
 
Seller shall provide or cause to be provided the following information to
Purchaser:


Investor Code
First Republic Loan Number
Investor Loan Number
Last Paid Installment
Scheduled Payment
Scheduled Interest Rate
Servicing Fee
Beginning Scheduled Balance
Unpaid Principal Balance
Ending Scheduled Balance
Scheduled Principal
Unscheduled Principal
Interest on Curtailment
Total Principal
Scheduled Interest
Total Remittance
Payoff Date
Payoff Amount
Soldier and Sailor (S&S) Flag
S&S subsidy amount
S&S order end date
Prepayment Penalty Amount
Prepayment Amount Waived
Action Code
Investor Id
Category Code
Deal Name
Reason for Default
Breach Letter Date
Mortgagor First Name
Mortgagor Last Name
Property Street Address
City Name
Property Alpha State Code
Property ZIP Code
Next Payment Due Date
MI Company
MI Coverage %
Bankruptcy Status Code
Bankruptcy Filing Date
Bankruptcy Chapter Type
Bankruptcy Case Number

 
5-1

--------------------------------------------------------------------------------

 

Bankruptcy Post Petition Due Date
Bankruptcy Discharge Date
Bankruptcy Dismissal Date
Loss Mitigation Status Code (To include Short sale and loan modification)
Loss Mit Approval Date
Loss Mit Type
Modified Rate
Modified First payment date
Balloon (Y) (N)
Balloon Amount
Amortization Term
Capitalized Amount
Principal Forbearance
Principal Write down Amount
Short Sale (Y) (N)
Short Sale Sales Price
Short Sale Completed Date
Foreclosure Status Code
Foreclosure Attorney Referral Date
First Legal Date
Foreclosure Property Value
Foreclosure Property Value Type
Foreclosure Property Value Date
Scheduled Foreclosure Date
Foreclosure Sale Date
Foreclosure Sale Amount
REO Status Code
Expenses to Date
REO Eviction Start Date
REO Eviction Completed Date
REO Original Listing Price Amount
REO Current Listing Price Amount
REO Listing Start Date
REO Accepted Offer Amount
REO Accepted Offer Date
REO Completed Date
Occupancy Current Status Code
Property Condition
Property Inspection Date
Appraisal Date
Current Property Value
Repaired Property Value
Original Mortgage Amount
 
 
5-2

--------------------------------------------------------------------------------

 

EXHIBIT 6


FORM OF Purchase Price and Terms Letter


CLOSING DATE: _______________                  


This Purchase Price and Terms Letter (this “PPTL”), dated as of _______ (the
“Closing Date”), confirms the sale by PrimeLending, a PlainsCapital Company (the
“Seller”) to Redwood Residential Acquisition Corporation (the “Purchaser”), and
the purchase by the Purchaser from the Seller, of the first lien residential
mortgage loans on a servicing released basis described on the Mortgage Loan
Schedule attached as Schedule I hereto (the “Mortgage Loans”), pursuant to the
terms of the Flow Mortgage Loan Purchase and Sale Agreement (the “Flow Purchase
and Sale Agreement”), dated as of January 30, 2011, by and between the Purchaser
and the Seller.  Capitalized terms that are used herein but are not defined
herein shall have the respective meanings set forth in the Flow Purchase and
Sale Agreement.


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Seller does hereby bargain, sell, convey, assign and
transfer to Purchaser without recourse, except as provided in the Flow Purchase
and Sale Agreement, and on a servicing released basis, all right, title and
interest of the Seller in and to each of the Mortgage Loans, together with all
documents maintained as part of the related Mortgage Files, all Mortgaged
Properties which secure any Mortgage Loan but are acquired by foreclosure, deed
in lieu of foreclosure after the Cut-off Date or otherwise, all payments of
principal and interest received on the Mortgage Loans after the Cut-off Date,
all other unscheduled collections collected in respect of the Mortgage Loans
after the Cut-off Date, and all proceeds of the foregoing, subject, however, to
the rights of the Seller under the Flow Purchase and Sale Agreement.


The Seller has delivered to the Purchaser or its designee prior to the date
hereof the documents with respect to each Mortgage Loan required to be delivered
under the Flow Purchase and Sale Agreement.


For purposes of the Mortgage Loans sold pursuant to this PPTL, certain terms
shall be as set forth below:


Servicer:
 
Stated Principal Balance:
$_______________________
Closing Date:
  _______________________
Servicing Transfer Date:
  _______________________
Cut-off Date:
  _______________________
Purchase Price Percentage:
  ________%


 
6-1

--------------------------------------------------------------------------------

 

In WITNESS WHEREOF, the parties hereto, by the hands of their duly authorized
officers, execute this PPTL as of the Closing Date referred to above.


Redwood Residential Acquisition
 
PrimeLending, a PlainsCapital Company
Corporation  
as Seller
as Purchaser
 
 
       
By:
   
By:
       
Name:
   
Name:
       
Its:
   
Its:
 


 
6-2

--------------------------------------------------------------------------------

 

EXHIBIT 7
[RESERVED]
 
 
7-1

--------------------------------------------------------------------------------

 
 
EXHIBIT 8
 
FORM OF NOTICE OF SALE OF OWNERSHIP OF MORTGAGE LOAN

 
Under federal law, borrowers are required to be notified in writing whenever
ownership of a mortgage loan secured by their principal dwelling is sold,
transferred or assigned (collectively, “sold”) to a new creditor.  This Notice
is to inform you that your prior creditor has sold your loan (described below)
to us, the new creditor identified below.


**Please note that while we now own your loan, we are not the servicer of your
loan.  The servicer (identified below) acts on our behalf to handle the ongoing
administration of your loan, including the collection of mortgage
payments.  Please continue to send your mortgage payments as directed by the
servicer, and NOT to us.  Also, should you have any questions regarding your
loan, please contact the servicer using the contact information set forth
below.  The servicer is authorized to handle routine inquiries and requests
regarding your loan and, if necessary, to consult with us regarding your request
and communicate to you our decision with respect to such request. **


Please note that the sale of your loan to us may also result in a change of
servicer.  If this occurs, you will receive a separate notice, required under
federal law, providing information regarding the new servicer.


LOAN INFORMATION
 
Date of Loan:
Original Amount of Loan:
Date Your Loan was Sold to the New Creditor:
Address of Mortgaged Property:
 
SERVICER INFORMATION
 
Name:
Mailing Address:
Telephone Number (Toll free):
 
NEW CREDITOR INFORMATION
 
Name:
Mailing Address:  (not for payments):
Telephone Number (Toll free):
 

 
 
8-1

--------------------------------------------------------------------------------

 
 
AGENT INFORMATION (If we have granted an agent other than the servicer authority
to act on our behalf, contact information for such agent will appear below):
 
Name:
Mailing Address:
Telephone Number (Toll free):
 



 
The transfer of the lien associated with your loan is currently recorded, or in
the future may be recorded, in the public records of the local County Recorder’s
office for the county where your property is located.  If checked ¨, ownership
of your loan is also recorded on the registry of the Mortgage Electronic
Registrations System at 1818 Library Street, Suite 300, Reston, VA 20190.

 
 
[Confirm if applicable]  Your loan has been securitized and we own legal title
to your loan acting as trustee of the related securitization trust (the “Trust”)
for the benefit of the holders (the “Holders”) of the mortgage-backed securities
issued by the Trust.  Our rights and obligations, as trustee, are defined in one
or more contracts among us, the Holders and certain other parties.  As a result,
our authority to respond favorably to your requests or inquiries may be limited
by the terms of such contracts.

 
 
8-2

--------------------------------------------------------------------------------

 
 
EXHIBIT 9
 
MORTGAGE LOAN SCHEDULE
 
[ASF RMBS DISCLOSURE PACKAGE]
 
 
9-1

--------------------------------------------------------------------------------

 
 
EXHIBIT 10
 
TRANSFER INSTRUCTIONS
 
 
 

--------------------------------------------------------------------------------

 
 
ADDENDUM I

 
REGULATION AB COMPLIANCE ADDENDUM
TO FLOW PURCHASE AND SALE AGREEMENT
 
SECTION 1.  DEFINED TERMS
 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Agreement.  The following terms shall have the meanings set
forth below, unless the context clearly indicates otherwise:
 
Commission:  The United States Securities and Exchange Commission.
 
Company Information:  As defined in Section 2.04(a).
 
Depositor:  The depositor, as such term is defined in Regulation AB, with
respect to any Securitization Transaction.
 
Exchange Act:  The Securities Exchange Act of 1934, as amended.
 
Master Servicer:  With respect to any Securitization Transaction, the “master
servicer,” if any, identified in the related transaction documents.
 
Qualified Correspondent:  Any Person from which the Company purchased Mortgage
Loans, provided that this term shall not include the Purchaser or an affiliate
of the Purchaser and provided further that the following conditions are
satisfied:  (i) such Mortgage Loans were originated pursuant to an agreement
between the Company and such Person that contemplated that such Person would
underwrite mortgage loans from time to time, for sale to the Company, in
accordance with underwriting guidelines designated by the Company (“Designated
Guidelines”) or guidelines that do not vary materially from such Designated
Guidelines; (ii) such Mortgage Loans were in fact underwritten as described in
clause (i) above and were acquired by the Company within 180 days after
origination; (iii) either (x) the Designated Guidelines were, at the time such
Mortgage Loans were originated, used by the Company in origination of mortgage
loans of the same type as the Mortgage Loans for the Company’s own account or
(y) the Designated Guidelines were, at the time such Mortgage Loans were
underwritten, designated by the Company on a consistent basis for use by lenders
in originating mortgage loans to be purchased by the Company; and (iv) the
Company employed, at the time such Mortgage Loans were acquired by the Company,
pre-purchase or post-purchase quality assurance procedures (which may involve,
among other things, review of a sample of mortgage loans purchased during a
particular time period or through particular channels) designed to ensure
 
 
I-1

--------------------------------------------------------------------------------

 
 
that Persons from which it purchased mortgage loans properly applied the
underwriting criteria designated by the Company.
 
Reconstitution Agreement:  The agreement or agreements entered into by the
Company and the Purchaser and/or certain third parties on the Reconstitution
Date or Dates with respect to any or all of the Mortgage Loans, in connection
with a Whole Loan Transfer or Securitization Transaction.
 
Regulation AB:  Subpart 229.1100 — Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,505, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
Securities Act:  The Securities Act of 1933, as amended.
 
Securitization Transaction:  Any transaction involving either (1) a sale or
other transfer of some or all of the Mortgage Loans directly or indirectly by
the Purchaser to an issuing entity in connection with an issuance of publicly
offered or privately placed, rated or unrated mortgage-backed securities or (2)
an issuance of publicly offered or privately placed, rated or unrated
securities, the payments on which are determined primarily by reference to one
or more portfolios of residential mortgage loans consisting, in whole or in
part, of some or all of the Mortgage Loans.
 
Servicer:  As defined in Section 2.03(c).
 
Servicing Criteria:  The “servicing criteria” set forth in Item 1122(d) of
Regulation AB for which the Company is responsible in its capacity as Servicer
as identified on Exhibit B hereto, provided that such Exhibit B may be amended
from time to time to reflect changes in Regulation AB.
 
Sponsor:  With respect to any Securitization Transaction, the Person identified
in writing to the Company by the Purchaser as sponsor for such Securitization
Transaction.
 
Static Pool Information:  Static pool information as described in Item
1l05(a)(l)-(3) and 1105(c) of Regulation AB.
 
Third-Party Originator:  Each Person, other than a Qualified Correspondent, that
originated Mortgage Loans acquired by the Company, provided that this term shall
not include originators of Mortgage Loans acquired by the Company from the
Purchaser or an affiliate of the Purchaser.
 
Whole Loan Transfer:  Any sale or transfer of some or all of the Mortgage Loans
(including an Agency Transfer), other than a Securitization Transaction.
 
 
I-2

--------------------------------------------------------------------------------

 
 
SECTION 2.  COMPLIANCE WITH REGULATION AB
 
Subsection 2.01  Intent of the Parties; Reasonableness.
 
The Purchaser and the Company acknowledge and agree that the purpose of this
Regulation AB Addendum is to facilitate compliance by the Purchaser and any
Depositor with the provisions of Regulation AB and related rules and regulations
of the Commission and that the provisions of this Regulation AB Addendum shall
be applicable to all Mortgage Loans included in a Securitization Transaction
closing on or after January 1, 2006, regardless whether the Mortgage Loans were
purchased by the Purchaser from the Company prior to the date hereof.  Although
Regulation AB is applicable by its terms only to offerings of asset-backed
securities that are registered under the Securities Act, the Company
acknowledges that investors in privately offered securities may require that the
Purchaser or any Depositor provide comparable disclosure in unregistered
offerings.  References in this Regulation AB Addendum to compliance with
Regulation AB include provision of comparable disclosure in private offerings.
 
Neither the Purchaser nor any Depositor shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder (or
the provision in a private offering of disclosure comparable to that required
under the Securities Act).  The Company acknowledges that interpretations of the
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff, consensus among participants
in the asset-backed securities markets, advice of counsel, or otherwise, and
agrees to comply with reasonable requests made by the Purchaser, any Master
Servicer or any Depositor in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB.  In
connection with any Securitization Transaction, the Company shall cooperate
fully with the Purchaser and any Master Servicer to deliver to the Purchaser
(including any of its assignees or designees) and one of any Master Servicer or
any Depositor (as requested), any and all statements, reports, certifications,
records and any other information necessary in the good faith determination of
the Purchaser or any Depositor to permit the Purchaser, such Master Servicer or
such Depositor to comply with the provisions of Regulation AB, together with
such disclosures relating to the Company, any Third-Party Originator and the
Mortgage Loans reasonably believed by the Purchaser, the Master Servicer or any
Depositor to be necessary in order to effect such compliance.
 
For purposes of this Regulation AB Addendum, the term “Purchaser” shall refer to
Redwood Residential Acquisition Corporation and its successors in interest and
 
 
I-3

--------------------------------------------------------------------------------

 
 
assigns.  In addition, any notice or request that must be “in writing”  or
“written” may be made by electronic mail.
 
Subsection 2.02  Additional Representations and Warranties of the Company.
 
(a)           The Company shall be deemed to represent to the Purchaser, to any
Master Servicer and to any Depositor, as of the date on which information is
first provided to the Purchaser, any Master Servicer or any Depositor under
Section 2.03 that, except as disclosed in writing to the Purchaser, such Master
Servicer or such Depositor prior to such date: (i) there are no material legal
or governmental proceedings pending (or known to be contemplated) against the
Company or any Third-Party Originator; and (ii) there are no affiliations,
relationships or transactions relating to the Company or any Third-Party
Originator with respect to any Securitization Transaction and any party thereto
identified in writing to the Company by the related Depositor of a type
described in Item 1119 of Regulation AB.
 
(b)           If so requested in writing by the Purchaser, any Master Servicer
or any Depositor on any date following the date on which information is first
provided to the Purchaser, any Master Servicer or any Depositor under Section
2.03, the Company shall use its best efforts to confirm in writing within five
(5) Business Days, but in no event later than ten (10) Business Days, following
such request the accuracy of the representations and warranties set forth in
paragraph (a) of this Section or, if any such representation and warranty is not
accurate as of the date of such request, provide within five (5) Business Days,
but in no event later than ten (10) Business Days, reasonably adequate
disclosure of the pertinent facts, in writing, to the requesting party.
 
Subsection 2.03  Information to Be Provided by the Company.
 
In connection with any Securitization Transaction, the Company shall use its
best efforts to (i) within five (5) Business Days, but in no event later than
ten (10) Business Days, following written request by the Purchaser or any
Depositor, provide to the Purchaser and such Depositor (or, as applicable, cause
each Third-Party Originator to provide), in writing and in form and substance
reasonably satisfactory to the Purchaser and such Depositor, the information and
materials specified in paragraphs (a), (b), (c) and (f) of this Section, and
(ii) as promptly as practicable following notice to or discovery by the Company,
provide to the Purchaser and any Depositor (in writing and in form and substance
reasonably satisfactory to the Purchaser and such Depositor) the information
specified in paragraph (d) of this Section.
 
(a)           If so requested in writing by the Purchaser or any Depositor, the
Company shall provide such information regarding (i) the Company, as originator
of the Mortgage Loans (including as an acquirer of Mortgage Loans from a
Qualified Correspondent), or (ii) each Third-Party Originator, as is requested
for the purpose
 
 
I-4

--------------------------------------------------------------------------------

 
 
of compliance with Items 1103(a)(l), 1105, 1110, 1117 and 1119 of Regulation
AB.  Such information shall include, at a minimum:
 
(A)          the originator’s form of organization;
 
(B)          a description of the originator’s origination program and how long
the originator has been engaged in originating residential mortgage loans, which
description shall include a discussion of the originator’s experience in
originating mortgage loans of a similar type as the Mortgage Loans; information
regarding the size and composition of the originator’s origination portfolio;
and information that may be material, in the good faith judgment of the
Purchaser or any Depositor, to an analysis of the performance of the Mortgage
Loans, including the originators’ credit-granting or underwriting criteria for
mortgage loans of similar type(s) as the Mortgage Loans and such other
information as the Purchaser or any Depositor may reasonably request for the
purpose of compliance with Item 1110(b)(2) of Regulation AB;
 
(C)          a description of any legal or governmental proceedings pending (or
known to be contemplated) against the Company and each Third-Party Originator
that would be material to securityholders; and
 
(D)          a description of any affiliation or relationship between the
Company, each Third-Party Originator and any of the following parties to a
Securitization Transaction, as such parties are identified to the Company by the
Purchaser or any Depositor in writing in advance of such Securitization
Transaction:
 
(1)           the sponsor;
(2)           the depositor;
(3)           the issuing entity;
(4)           any servicer;
(5)           any trustee;
(6)           any originator;
(7)           any significant obligor;
(8)           any enhancement or support provider; and
(9)           any other material transaction party.


(b)           If so requested in writing by the Purchaser or any Depositor, the
Company shall provide (or, as applicable, cause each Third-Party Originator to
provide) Static Pool Information solely with respect to securitized pools of
mortgage loans (of a similar type as the Mortgage Loans, as reasonably
identified by the Purchaser as provided below) that were included in
securitizations that closed during the five (5) years preceding the closing date
of the related Securitization Transaction and for which Banc of America Mortgage
Securities, Inc. was the depositor.  Such Static Pool Information shall be
prepared by the Company (or Third-Party Originator) on the basis of its
reasonable, good faith interpretation of the requirements of Item 1105(a)(3) of
Regulation AB.  To the extent that there is reasonably available to the Company
(or Third-Party Originator) Static Pool Information with respect to more than
one mortgage loan type, the Purchaser or any Depositor shall be entitled to
specify whether some or all of such information shall
 
 
I-5

--------------------------------------------------------------------------------

 
 
be provided pursuant to this paragraph.  The content of such Static Pool
Information may be in the form customarily provided by the Company, and need not
be customized for the Purchaser or any Depositor.  Such Static Pool Information
for each prior securitized pool shall be presented in increments no less
frequently than quarterly over the life of the mortgage loans included in such
prior securitized pool.  The most recent periodic increment must be as of a date
no later than 135 days prior to the date of the prospectus or other offering
document in which the Static Pool Information is to be included or incorporated
by reference.  The Static Pool Information shall be provided in an electronic
format that provides a permanent record of the information provided, such as a
portable document format (pdf) file, or other such electronic format reasonably
required by the Purchaser or the Depositor, as applicable.
 
Promptly following notice or discovery of a material error in Static Pool
Information provided pursuant to the immediately preceding paragraph (including
an omission to include therein information required to be provided pursuant to
such paragraph) during the applicable offering period for the securities, the
Company shall provide corrected Static Pool Information to the Purchaser or any
Depositor, as applicable, in the same format in which Static Pool Information
was previously provided to such party by the Company.
 
If so requested in writing by the Purchaser or any Depositor, the Company shall
provide (or, as applicable, cause each Third-Party Originator to provide), at
the expense of the requesting party (to the extent of any additional incremental
expense associated with delivery pursuant to this Regulation AB Addendum), such
statements and agreed-upon procedures letters of certified public accountants
reasonably acceptable to the Purchaser or Depositor, as applicable, pertaining
to Static Pool Information relating to securitizations closed on or after
January 1, 2006, as the Purchaser or such Depositor shall reasonably
request.  Such statements and letters shall be addressed to and be for the
benefit of such parties as the Purchaser or such Depositor shall designate,
which may include, by way of example, any Sponsor, any Depositor and any broker
dealer acting as underwriter, placement agent or initial purchaser with respect
to a Securitization Transaction.  Any such statement or letter may take the form
of a standard, generally applicable document accompanied by a reliance letter
authorizing reliance by the addressees designated by the Purchaser or such
Depositor.
 
(c)           For the purpose of satisfying its reporting obligation under the
Exchange Act with respect to any class of asset-backed securities, for so long
as the Depositor is required to file reports under the Exchange Act with respect
to a Securitization Transaction, the Company shall (or shall cause each
Third-Party Originator to) (i) provide prompt notice to the Purchaser, any
Master Servicer and any Depositor in writing of (A) any litigation or
governmental proceedings pending against the Company or any Third-Party
Originator that would be material to securityholders and (B) any affiliations or
relationships that develop following the closing date of a
 
 
I-6

--------------------------------------------------------------------------------

 
 
Securitization Transaction between the Company or any Third-Party Originator and
any of the parties specified in clause (D) of paragraph (a) of this Section (and
any other parties identified in writing by the requesting party) with respect to
such Securitization Transaction, but only to the extent that such affiliations
or relationships do not include the Purchaser, Depositor or any of their
respective affiliates as a party, (C) any Event of Default of which it is aware
or has received notice under the terms of the Agreement or any Reconstitution
Agreement and (D) any merger or consolidation where the Company is not the
surviving entity or sale of substantially all of the assets of the Company and
(ii) provide to the Purchaser and any Depositor a description of such
proceedings, affiliations or relationships.
 
Subsection 2.04  Indemnification; Remedies.
 
The Company shall indemnify the Purchaser, each affiliate of the Purchaser, and
each of the following parties participating in a Securitization Transaction:
each Sponsor; each issuing entity; each Person (including, but not limited to,
any Master Servicer if applicable) responsible for the preparation, execution or
filing of any report required to be filed with the Commission with respect to
such Securitization Transaction, or for execution of a certification pursuant to
Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
Securitization Transaction; each broker dealer acting as underwriter, placement
agent or initial purchaser, each Person who controls any of such parties or the
Depositor (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act); and the respective present and former directors, officers,
employees, agents and affiliates of each of the foregoing and of the Depositor
(each, an “Indemnified Party”), and shall hold each of them harmless from and
against any claims, losses, damages, penalties, fines, forfeitures, legal fees
and expenses and related costs, judgments, and any other costs, fees and
expenses that any of them may sustain arising out of or based upon:
 
(a)           (A) any untrue statement of a material fact contained or alleged
to be contained in any information, report, certification, accountants’ letter
or other material provided in written or electronic format under this Article II
by or on behalf of the Company, or provided under this Article II by or on
behalf of any Third-Party Originator (collectively, the “Company Information”),
or (B) the omission or alleged omission to state in the Company Information a
material fact required to be stated in the Company Information or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, by way of clarification, that
clause (B) of this paragraph shall be construed solely by reference to the
Company Information and not to any other information communicated in connection
with a sale or purchase of securities, without regard to whether the Company
Information or any portion thereof is presented together with or separately from
such other information;
 
(b)          any breach by the Company of its obligations under this Article II,
including particularly any failure by the Company or any Third-Party Originator
to
 
 
I-7

--------------------------------------------------------------------------------

 
 
deliver any information, report, certification, accountants’ letter or other
material when and as required under this Article II;
 
(c)           any breach by the Company of a representation or warranty set
forth in Section 2.02(a) or in a writing furnished pursuant to Section 2.02(b)
and made as of a date prior to the closing date of the related Securitization
Transaction, to the extent that such breach is not cured by such closing date,
or any breach by the Company of a representation or warranty in a writing
furnished pursuant to Section 2.02(b) to the extent made as of a date subsequent
to such closing date, or
 
(d)          the negligence, bad faith or willful misconduct of the Company in
connection with its performance under this Article II.
 
If the indemnification provided for herein is unavailable or insufficient to
hold harmless an Indemnified Party, then the Company agrees that it shall
contribute to the amount paid or payable by such Indemnified Party as a result
of any claims, losses, damages or liabilities incurred by such Indemnified Party
in such proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Company on the other.
 
In the case of any failure of performance described in clause (a)(ii) of this
Section, the Company shall promptly reimburse the Purchaser, any Depositor, as
applicable, and each Person responsible for the preparation, execution or filing
of any report required to be filed with the Commission with respect to such
Securitization Transaction, or for execution of a certification pursuant to Rule
13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
Securitization Transaction, for all costs reasonably incurred by each such party
in order to obtain the information, report, certification, accountants’ letter
or other material not delivered as required by the Company or any Third-Party
Originator.
 
(e)           This indemnification shall survive the termination of the
Agreement or the termination of any party to the Agreement.
 
Subsection 2.05  Third-party Beneficiary.
 
For purposes of this Regulation AB Addendum and any related provisions thereto,
each Master Servicer shall be considered a third-party beneficiary of the
Agreement, entitled to all the rights and benefits hereof as if it were a direct
party to the Agreement.
 
 
I-8

--------------------------------------------------------------------------------

 